 



EXHIBIT 10.1
Execution Copy
$371,134,375 million
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 28, 2006
Among
THE KANSAS CITY SOUTHERN RAILWAY COMPANY
as Borrower
THE GUARANTORS NAMED HEREIN
as Guarantors
and
THE INITIAL LENDERS, INITIAL ISSUING BANK AND SWING LINE BANK NAMED HEREIN
as Initial Lenders, Initial Issuing Bank and Swing Line Bank
and
THE BANK OF NOVA SCOTIA
as Collateral Agent
and
THE BANK OF NOVA SCOTIA
as Administrative Agent
and
MORGAN STANLEY SENIOR FUNDING, INC AND HARRIS BANK, N.A.,
as Co-Syndication Agents
LASALLE BANK NATIONAL ASSOCIATION AND BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
as Co-Documentation Agents
and
SCOTIA CAPITAL
as Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------



 



 

         
TABLE OF CONTENTS
          Section   Page
ARTICLE I
         
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods; Other Definitional Provisions
    27  
SECTION 1.03. Accounting Terms
    27  
SECTION 1.04. Currency Equivalents Generally
    27  
 
       
ARTICLE II
         
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
       
 
       
SECTION 2.01. The Advances and the Letters of Credit
    27  
SECTION 2.02. Making the Advances
    29  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    31  
SECTION 2.04. Repayment of Advances
    33  
SECTION 2.05. Termination or Reduction of the Commitments
    34  
SECTION 2.06. Prepayments
    34  
SECTION 2.07. Interest
    36  
SECTION 2.08. Fees
    36  
SECTION 2.09. Conversion of Advances
    37  
SECTION 2.10. Increased Costs, Etc.
    38  
SECTION 2.11. Payments and Computations
    39  
SECTION 2.12. Taxes
    41  
SECTION 2.13. Sharing of Payments, Etc.
    42  
SECTION 2.14. Use of Proceeds
    43  
SECTION 2.15. Defaulting Lenders
    43  
SECTION 2.16. Evidence of Debt
    45  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    46  
 
       
ARTICLE III
         
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
       
 
       
SECTION 3.01. Conditions Precedent to Restatement
    47  
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal
    49  
SECTION 3.03. Determinations Under Section 3.01
    50  

 



--------------------------------------------------------------------------------



 



ii

          Section   Page
ARTICLE IV
         
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.01. Representations and Warranties of Parent and the Borrower
    50  
 
       
ARTICLE V
         
COVENANTS OF THE BORROWER AND PARENT
       
 
       
SECTION 5.01. Affirmative Covenants
    54  
SECTION 5.02. Negative Covenants
    59  
SECTION 5.03. Reporting Requirements
    66  
SECTION 5.04. Financial Covenants
    69  
 
       
ARTICLE VI
         
EVENTS OF DEFAULT
       
 
       
SECTION 6.01. Events of Default
    71  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    73  
 
       
ARTICLE VII
         
THE AGENTS
       
 
       
SECTION 7.01. Authorization and Action
    73  
SECTION 7.02. Agents’ Reliance, Etc.
    74  
SECTION 7.03. BNS and Affiliates
    75  
SECTION 7.04. Lender Party Credit Decision
    75  
SECTION 7.05. Indemnification
    75  
SECTION 7.06. Successor Agents
    76  
SECTION 7.07. Other Agents; Arranger and Managers
    77  
 
       
ARTICLE VIII
         
GUARANTY
       
 
       
SECTION 8.01. Guaranty; Limitation of Liability.
    77  
SECTION 8.02. Guaranty Absolute
    78  
SECTION 8.03. Waivers and Acknowledgments
    79  
SECTION 8.04. Subrogation
    80  
SECTION 8.05. Guaranty Supplements
    80  
SECTION 8.06. Subordination
    80  
SECTION 8.07. Continuing Guaranty; Assignments
    81  

 



--------------------------------------------------------------------------------



 



iii

          Section   Page
ARTICLE IX
         
MISCELLANEOUS
       
 
       
SECTION 9.01. Amendments, Etc.
    82  
SECTION 9.02. Notices, Etc.
    82  
SECTION 9.03. No Waiver; Remedies
    83  
SECTION 9.04. Costs and Expenses
    83  
SECTION 9.05. Right of Set-off
    84  
SECTION 9.06. Binding Effect
    84  
SECTION 9.07. Assignments and Participations
    85  
SECTION 9.08. Execution in Counterparts
    88  
SECTION 9.09. No Liability of the Issuing Bank
    88  
SECTION 9.10. Confidentiality
    88  
SECTION 9.11. Release of Collateral and Guarantees
    88  
SECTION 9.12. Non-Consenting Lenders
    89  
SECTION 9.13. Affirmation of Subsidiary Guarantors
    89  
SECTION 9.14. Patriot Act Notice
    89  
SECTION 9.15. Jurisdiction, Etc.
    89  
SECTION 9.16. Governing Law
    90  
SECTION 9.17. WAIVER OF JURY TRIAL
    90  

 



--------------------------------------------------------------------------------



 



iv

         
SCHEDULES
       
 
       
Schedule I
  -   Commitments and Applicable Lending Offices
Schedule II
  -   Subsidiary Guarantors
Schedule 4.01(b)
  -   Subsidiaries
Schedule 4.01(d)
  -   Authorizations, Approvals, Actions, Notices and Filings
Schedule 4.01(q)
  -   Environmental Disclosure
Schedule 4.01(s)
  -   Existing Debt
Schedule 4.01(t)
  -   Surviving Debt
Schedule 4.01(u)
  -   Liens
Schedule 4.01(v)
  -   Owned Real Property
Schedule 4.01(w)(i)
  -   Leased Real Property (Lessee)
Schedule 4.01(w)(ii)
  -   Leased Real Property (Lessor)
Schedule 4.01(w)(iii)
  -   Property with Title Insurance
Schedule 4.01(w)(iv)
  -   Property with Surveys
Schedule 4.01(x)
  -   Investments
Schedule 4.01(y)
  -   Intellectual Property
Schedule 5.01(j)(iii)
  -   Post Closing Actions

         
EXHIBITS
         
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Term B Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Security Agreement
Exhibit E
  -   Form of Mortgage
Exhibit F
  -   Form of Solvency Certificate
Exhibit G
  -   Form of Opinion of Counsel to the Loan Parties
Exhibit H
  -   Form of Opinion of Local Counsel to the Loan Parties
Exhibit I
  -   Form of Guaranty Supplement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
April 28, 2006 among The Kansas City Southern Railway Company, a Missouri
corporation (the “Borrower”), Kansas City Southern, a Delaware corporation (the
“Parent”), the Subsidiary Guarantors (as hereinafter defined), the Lenders (as
hereinafter defined), the Issuing Bank (as hereinafter defined), the Swing Line
Bank (as hereinafter defined), The Bank of Nova Scotia (“BNS”), as collateral
agent (together with any successor collateral agent appointed pursuant to
Article VII, the “Collateral Agent”) for the Secured Parties (as hereinafter
defined), Morgan Stanley Senior Funding, Inc, and Harris N.A., as co-syndication
agents, LaSalle Bank National Association and Bank of Tokyo-Mitsubishi IFJ Trust
Company, as co-documentation agents, and BNS, as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the Collateral Agent, the “Agents”)
for the Lender Parties (as hereinafter defined), and Scotia Capital as lead
arranger and bookrunner (the “Arranger”).
PRELIMINARY STATEMENTS:
          1. The Borrower has requested that the Lenders amend and restate (such
amendment and restatement being referred to herein as the “Restatement”) its
existing $250 million credit agreement dated as of March 30, 2004 (as amended or
otherwise modified prior to the date hereof, the “Existing Credit Facility”).
          2. The Lender Parties have indicated their willingness to agree to the
Restatement and extend credit to the Borrower, and the Issuing Bank has agreed
to issue Letters of Credit for the account of the Borrower, on the terms and
conditions of this Agreement.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “2000 Senior Notes” means the unsecured 9-1/2% senior notes of the Borrower
due October 1, 2008 in an aggregate principal amount of $200,000,000 issued
pursuant to the 2000 Senior Notes Indenture.
     “2000 Senior Notes Indenture” means the Indenture dated as of September 27,
2000 between the Borrower and The Bank of New York as trustee, as amended to the
extent permitted under the Loan Documents.
     “2002 Senior Notes” means the unsecured 7-1/2% senior notes of the Borrower
due June 15, 2009 in an aggregate principal amount of $200,000,000 issued
pursuant to the 2002 Senior Notes Indenture.



--------------------------------------------------------------------------------



 



2

     “2002 Senior Notes Indenture” means the Indenture dated as of June 12, 2002
between the Borrower and US Bank National Association as trustee, as amended to
the extent permitted under the Loan Documents.
     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent specified by the Administrative Agent in writing to the Lender Parties
from time to time.
     “Advance” means a Term B Advance, a Revolving Credit Advance, a Swing Line
Advance or a Letter of Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.
     “Agents” has the meaning specified in the recital of parties to this
Agreement.
     “Applicable Commitment Fee Rate” means, at any time, in respect of the
Revolving Credit Facility, (a) until the first date after the Effective Date
when the Borrower delivers the financial statements and related certificates and
schedules required pursuant to Section 5.03(b) or (c), 0.50% per annum, and
(b) thereafter, a percentage per annum as set forth below determined by
reference to the Leverage Ratio as set forth in the most recent officer’s
certificate received by the Administrative Agent pursuant to Section 5.03(b) or
(c):

              Applicable     Commitment Leverage Ratio   Fee Rate
Level I
less than or equal to 3.25:
1.00
    0.375 %
 
       
Level II
greater than 3.25: 1.00
but less than or equal to
4.25:1.00
    0.500 %
 
       
Level III
greater than 4.25: 1.00
but less than or equal to
5.25: 1.00
    0.500 %
 
       
Level IV
greater than 5.25: 1.00
    0.500 %

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date an officer’s certificate is delivered pursuant to
Section 5.03(b) or (c); provided, however, that if such officer’s certificate is
not delivered when due in accordance with such Section, then until



--------------------------------------------------------------------------------



 



3

the first Business Day after the date on which such officer’s certificate is
delivered, Level IV shall apply as of the first Business Day after the date on
which such officer’s certificate was required to have been delivered.
     “Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means (a) in respect of the Revolving Credit Facility
and the Swing Line Facility, (i) until the first date after the Effective Date
when the Borrower delivers the financial statements and related certificates and
schedules required pursuant to Section 5.03(c) for the fiscal quarter ending
June 30, 2006, 1.00% per annum for Base Rate Advances and 2.00% per annum for
Eurodollar Rate Advances and (ii) thereafter, a percentage as set forth below
per annum determined by reference to the Leverage Ratio, as set forth in the
most recent officer’s certificate received by the Administrative Agent pursuant
to Section 5.03(b) or (c):

                      Applicable   Applicable     Margin for   Margin for    
Base Rate   Eurodollar Rate Leverage Ratio   Advances   Advances
Level I
less than or equal to 3.25:
1.00
    0.250 %     1.250 %
 
               
Level II
greater than 3.25: 1.00
but less than or equal to
4.25:1.00
    0.500 %     1.500 %
 
               
Level III
greater than 4.25: 1.00
but less than or equal to
5.25: 1.00
    0.750 %     1.750 %
 
               
Level IV
greater than 5.25: 1.00
    1.000 %     2.000 %

and (b) in respect of the Term B Facility, 0.75% per annum for Base Rate
Advances and 1.75% per annum for Eurodollar Rate Advances.
In respect of the Revolving Credit Facility and the Swing Line Facility, after
the first date after the Effective Date on which the Borrower delivers the
financial statements and related certificates and schedules required pursuant to
Section 5.03 (b) or (c), the Applicable Margin for each Base Rate Advance
thereunder and the Applicable Margin for each Eurodollar Rate Advance thereunder
shall be determined by reference to the Leverage Ratio, in effect on the first
day of each Interest Period for such Advance as reflected on the most recent
financial statements delivered pursuant to Sections 5.03(b) or (c), as the case
may be; provided, however, that (A) no change in the Applicable Margin shall be
effective until three Business Days after the date on which the Administrative
Agent receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and a certificate of the chief
financial officer or treasurer of the Borrower demonstrating such Leverage
Ratio; provided, further, that if such officer’s certificate is not delivered
when due in accordance with such Section, then until the



--------------------------------------------------------------------------------



 



4

first Business Day after the date on which such officer’s certificate is
delivered, Level IV shall apply as of the first Business Day after the date on
which such officer’s certificate was required to have been delivered.
     “Appropriate Lender” means, at any time, with respect to (a) any of the
Term B Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or has made an Advance with respect to such
Facility at such time, (b) the Letter of Credit Facility, (i) the Issuing Bank
and (ii) if the other Revolving Credit Lenders have made Letter of Credit
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Revolving Credit Lender and (c) the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the other Revolving Credit Lenders have made Swing
Line Advances pursuant to Section 2.02(b) that are outstanding at such time,
each such other Revolving Credit Lender.
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender Party.
     “Arranger” has the meaning set forth in the recital of the parties hereto.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.
     “Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(f) or Title II, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s base or
prime commercial lending rate; and
     (b) 1/2 of 1% per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “BNS” has the meaning specified in the recital of parties to this
Agreement.
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.



--------------------------------------------------------------------------------



 



5

     “Borrower’s Account” means the account of the Borrower specified by the
Borrower in writing to the Administrative Agent from time to time.
     “Borrowing” means a Term B Borrowing, a Revolving Credit Borrowing or a
Swing Line Borrowing.
     “Business Day” means any day that is not a Saturday or Sunday or any other
day on which banks are not required or authorized by law to close in New York
City and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which dealings are carried on in the London interbank
market.
     “Capital Expenditures” means, for any Person for any period, the sum of,
without duplication, (a) all expenditures made by such Person during such period
for equipment, fixed assets, real property or improvements, or for replacements
or substitutions therefor or additions thereto, that have been or should be, in
accordance with GAAP, reflected as additions to property, plant or equipment in
a Consolidated statement of cash flows of such Person for such period plus
(b) the aggregate amount of all Capitalized Lease Obligations assumed or
incurred during such period.
     “Capitalized Lease Obligations” means with respect to any Person the
Obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which Obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person in accordance
with GAAP and the amount of such Obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, is organized under the
laws of the United States or any State thereof and has combined capital and
surplus of at least $500 million, in each case, having a maturity of not greater
than 180 days from the date of acquisition thereof, (c) commercial paper
maturing within 270 days from the date of acquisition thereof in an aggregate
amount of no more than $20 million per issuer outstanding at any time, issued by
any corporation organized under the laws of any State of the United States and
rated, at the time of acquisition, at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P,
(d) Investments, classified in accordance with GAAP as Current Assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest commercial paper
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) of this definition, (e) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above, or (f) such other liquid
investments as shall be approved by the Administrative Agent.
     “Caymex” means Caymex Transportation, Inc., a Delaware corporation.



--------------------------------------------------------------------------------



 



6

     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “Change of Control” shall be deemed to have occurred if (i) at any time,
less than 75% of the members of the board of directors of Parent shall be
(A) individuals who are members of such board on the date hereof or
(B) individuals whose election, or nomination for election by Parent’s
stockholders, was approved by a vote of at least 75% of the members of the board
then still in office who are members of the board on the date hereof (or whose
election or nomination has been approved as provided in this clause (B)),
(ii) at any time, any person, or any two or more persons acting as a
partnership, limited partnership, syndicate, or other group for the purpose of
acquiring, holding or disposing of Equity Interests of Parent, shall become,
according to public announcement or filing, the “beneficial owner” (as defined
in Rule 13d-3 issued under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of Parent representing 30% or more
(calculated in accordance with such Rule 13d-3) of the combined voting power of
Parent’s then outstanding voting securities, (iii) any Person other than Parent
shall acquire ownership, directly or indirectly, beneficially or of record of
any Equity Interests of the Borrower or (iv) a “Change of Control” (or similar
event), as such term may be defined in any indenture or other agreement or
instrument governing Material Debt, shall have occurred.
     “Collateral” means all “Collateral” and “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties.
     “Collateral Agent” has the meaning specified in the recital of parties to
this Agreement.
     “Collateral Agent’s Office” means, with respect to the Collateral Agent or
any successor Collateral Agent, the office of such Agent as such Agent may from
time to time specify to the Borrower and the Administrative Agent.
     “Collateral Documents” means the Security Agreement and the Mortgages, each
of the collateral documents, instruments and agreements delivered pursuant to
Sections 3.01(a)(ii) and 5.01(i), and each other agreement that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.
     “Commitment” means a Term B Commitment, a Revolving Credit Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.
     “Commitment Fee” has the meaning specified in Section 2.08(a).
     “Confidential Information” means information that any Loan Party furnishes
to any Agent or any Lender Party in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public other than as a result of a breach by such Agent or any Lender Party
of its obligations hereunder or that is or becomes available to such Agent or
such Lender Party from a source other than the Loan Parties that is not, to the
best of such Agent’s or such Lender Party’s knowledge, acting in violation of a
confidentiality agreement with a Loan Party.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.



--------------------------------------------------------------------------------



 



7

     “Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capitalized Lease Obligations, but excluding amortization of deferred
financing costs) of the Parent and its Subsidiaries for such period, determined
on a Consolidated basis in accordance with GAAP and (b) all cash dividends paid
during such period by the Parent and the Borrower with respect to the
Convertible Preferred Stock and Preferred Interests issued after the date hereof
in respect of which cash dividends are payable.
     “Consolidated Net Income” means, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Person that is not an Affiliate, other than income (i) earned
after June 30, 2005 and (ii) actually paid by such Person to the Parent or any
of its Subsidiaries during such period in the form of dividends or other
distributions, and (b) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary of the Parent or is merged into or consolidated
with the Parent or any Subsidiary of the Parent or the date that such Person’s
assets are acquired by the Parent or any of its Subsidiaries.
     “Consolidated Net Worth” shall mean, on any date, the stockholders’ equity
of the Parent and its Subsidiaries on such date, determined on a Consolidated
basis in accordance with GAAP.
     “Contingent Obligation” means, with respect to any Person, any Obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) under Standby Letters of Credit or (v) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Parent or any of its Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, are treated as a single employer under Section 414(b), (c), (m) or (o) of
the Internal Revenue Code.



--------------------------------------------------------------------------------



 



8

     “Conversion”, “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
2.10.
     “Convertible Preferred Stock” means the 4.25% Redeemable Cumulative
Convertible Perpetual Preferred Stock in an aggregate principal amount of
$200 million issued by the Parent on May 5, 2003 and the 5.125% Cumulative
Convertible Perpetual Preferred Stock in an aggregate principal amount of
$210 million issued by the Parent on December 9, 2005.
     “Current Assets” of any Person means, at any date of determination, all
assets of such Person that would, in accordance with GAAP, be classified as
current assets of a company conducting a business the same as or similar to that
of such Person, after deducting adequate reserves in each case in which a
reserve is proper in accordance with GAAP.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all Obligations of such Person for the
deferred purchase price of property or services (other than current accounts
payable incurred in the ordinary course of such Person’s business), (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (e) all Capitalized Lease Obligations of such Person, (f) all
Obligations of such Person in respect of bankers acceptances and as an account
party in respect of letters of credit and letters of guaranty, (g) all
Contingent Obligations and Obligations in respect of Securitization Transactions
of such Person and (h) all indebtedness and other payment Obligations referred
to in clauses (a) through (g) above of another Person secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.
Notwithstanding anything herein to the contrary, the definition of “Debt” shall
exclude indebtedness that may be satisfied by the Parent or its subsidiaries
with the issuance of stock or other Equity Interests of the Parent or its
subsidiaries; provided that such indebtedness must be repaid with such stock or
Equity Interests or cash proceeds from the issuance of stock or Equity Interests
unless (i) after giving effect to any payment in cash that is not cash proceeds
from the issuance of stock or Equity Interests, the Parent would have been in
compliance with the financial covenants pursuant to Section 5.04 as determined
on a pro forma basis as of the most recently ended fiscal quarter as if such
indebtedness had constituted “Debt” or (ii) if the Revolving Credit Facility
would remain undrawn after such repayment and have availability thereunder of
not less than $25,000,000.
     “Debt for Borrowed Money” means, at any date of determination, the sum of
(i) the aggregate principal amount of all Debt that, in accordance with GAAP,
would be classified as indebtedness on the balance sheet of the Parent and its
Subsidiaries at such date plus the amount of any Debt owed by any Loan Party to
Meridian Speedway, and (ii) the aggregate amount of all Securitization
Transactions of the Borrower at such date.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the passage of time or the requirement that notice be
given or both.
     “Default Interest” has the meaning set forth in Section 2.07(b).



--------------------------------------------------------------------------------



 



9

     “Defaulted Advance” means, with respect to any Lender Party at any time,
the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(e) as of such time. In the event that
a portion of a Defaulted Advance shall be deemed made pursuant to
Section 2.15(a), the remaining portion of such Defaulted Advance shall be
considered a Defaulted Advance originally required to be made pursuant to
Section 2.01 on the same date as the Defaulted Advance so deemed made in part.
     “Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) the Swing Line Bank pursuant to
Section 2.02(b) to purchase a portion of a Swing Line Advance made by the Swing
Line Bank, (b) the Issuing Bank pursuant to Section 2.03(c) to purchase a
portion of a Letter of Credit Advance made by the Issuing Bank, (c) the
Administrative Agent pursuant to Section 2.02(e) to reimburse the Administrative
Agent for the amount of any Advance made by the Administrative Agent for the
account of such Lender Party, (d) any other Lender Party pursuant to
Section 2.13 to purchase any participation in Advances owing to such other
Lender Party and (e) any Agent or the Issuing Bank pursuant to Section 7.05 to
reimburse such Agent or the Issuing Bank for such Lender Party’s ratable share
of any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank as provided therein. In the event that a portion of a Defaulted
Amount shall be deemed paid pursuant to Section 2.15(b), the remaining portion
of such Defaulted Amount shall be considered a Defaulted Amount originally
required to be paid hereunder or under any other Loan Document on the same date
as the Defaulted Amount so deemed paid in part.
     “Defaulting Lender” means, at any time, any Lender Party that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding of a type described in
Section 6.01(f).
     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
     “EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis, of Consolidated Net Income for such period plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, including
amortization of deferred financing costs, and (iv) all extraordinary losses for
such period and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period determined in accordance with GAAP for the most recently completed
Measurement Period; provided, however, that EBITDA shall exclude (i) non-cash
charges not to exceed $5,000,000 in the aggregate per annum arising from claims
adjustments and accounting changes and (ii) non-cash charges not to exceed
$35,700,000 in the aggregate for the fiscal quarter ended September 30, 2005
with respect to an increase in claims reserves.
     “Effective Date” has the meaning specified in Section 3.01.



--------------------------------------------------------------------------------



 



10

     “Eligible Assignee” means with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender Party; (ii) an Affiliate of a Lender
Party; (iii) an Approved Fund; and (iv) any other Person (other than an
individual) approved by (x) the Administrative Agent, (y) in the case of an
assignment of a Revolving Credit Commitment, the Issuing Bank and (z) unless a
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, however, that neither any Loan
Party nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee
under this definition.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent, the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such
            shares (or such other interests), and other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Event” means (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d)



--------------------------------------------------------------------------------



 



11

of the Internal Revenue Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Parent or any member of the Controlled Group of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Parent or any member of the Controlled Group from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by Parent or any
member of the Controlled Group of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
Parent or any member of the Controlled Group of any notice, or the receipt by
any Multiemployer Plan from Parent or any member of the Controlled Group of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
     “Escrow Bank” has the meaning specified in Section 2.15(c).
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on the
page of the Telerate screen (or any successor page) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 A.M. (London time)
two Business Days before the first day of such Interest Period (provided that,
if for any reason such rate does not appear on such page or service or such page
or service shall not be available, the term “Eurodollar Rate” shall mean the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period) by (b) a percentage equal
to 100% minus the Eurodollar Rate Reserve Percentage for such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference



--------------------------------------------------------------------------------



 



12

to which the interest rate on Eurodollar Rate Advances is determined) having a
term equal to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excess Cash Flow” means, for any Fiscal Year,
     (a) EBITDA for such Fiscal Year; minus
     (b) cash tax payments made by Parent and its Subsidiaries during such
Fiscal Year; minus
     (c) Consolidated Interest Expense for such Fiscal Year; minus
     (d) (i) cash Capital Expenditures for such Fiscal Year (except to the
extent attributable to the incurrence of Capitalized Lease Obligations or
otherwise financed by incurring long-term Debt) and (ii) capital contributions,
loans and guaranteed Debt and Sale and Leaseback Transactions made in cash
during such Fiscal Year, in each case permitted by Section 5.02(f)(viii); minus
     (e) the aggregate principal amount of long-term Debt repaid or prepaid by
Parent and its Subsidiaries during such Fiscal Year, excluding (i) Debt in
respect of Revolving Credit Advances and Letters of Credit, (ii) Term B Advances
prepaid pursuant to Section 2.06(b)(ii) (other than any part of such prepayment
attributable to gains on asset sales that are included in the calculation of
Consolidated Net Income for such Fiscal Year), and (iii) repayments or
prepayments of long-term Debt financed by incurring other long-term Debt or by
issuing Equity Interests; minus
     (f) the aggregate amount of Investments or other payments required to be
made by the Parent or any of its Subsidiaries during such Fiscal Year pursuant
to mandatory capital calls or similar agreements under joint venture, limited
liability company or shareholder agreements and actually made in cash during
such Fiscal Year.
     “Excluded Taxes” means, with respect to the Administrative Agent or any
Lender Party, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which the Administrative Agent or such Lender Party, as the case may be, is
organized or in which the principal office of the Administrative Agent or such
Lender Party, as applicable, is located or, in the case of any Lender Party, in
which its Applicable Lending Office is located, (b) any branch profits tax
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, and (c) in the case of a Foreign
Lender Party, any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender Party at the time such Foreign Lender
Party becomes a party to this Agreement (or designates a different Applicable
Lending Office), except to the extent that such Foreign Lender Party (or a
Lender Party assignor, if any) was entitled, at the time of designation of a
different Applicable Lending Office (or the effective date of the Assignment and
Acceptance pursuant to which such Foreign Lender Party becomes a party to this
Agreement), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section 2.12(a), or (ii) is attributable to such
Foreign Lender Party’s failure to comply with Section 2.12(e) (other than if
such failure is due to a change in law, occurring after the date on which
applicable documentation originally was required to be provided).



--------------------------------------------------------------------------------



 



13

     “Existing Credit Facility” has the meaning specified in the Preliminary
Statements.
     “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before the occurrence of the Effective Date.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, consisting of
proceeds of property insurance, condemnation awards (and payments in lieu
thereof), indemnity payments and proceeds received in connection with any taking
under the power of eminent domain or similar proceedings.
     “Facility” means the Term B Facility, the Revolving Credit Facility, the
Swing Line Facility or the Letter of Credit Facility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the fee letter dated as of March 17, 2006 between the
Borrower and BNS, as amended.
     “Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
     “Foreign Lender Party” means any Lender Party that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia.
     “Fund” means any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” has the meaning specified in Section 1.03.
     “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
     “Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar



--------------------------------------------------------------------------------



 



14

right, undertaking or other action of, to or by, or any filing, qualification or
registration with, any Governmental Authority.
     “Grupo Parent” means a wholly owned direct or indirect domestic subsidiary
of Parent that will at all times, individually or together with another direct
or indirect wholly owned subsidiary of Parent, be the record and beneficial
owner of all Equity Interests in Grupo TFM owned directly or indirectly by
Parent (except that up to 25% of the Equity Interests in Grupo TFM may be owned
by Kansas City Southern de México, S.A. de C.V., so long as Grupo TFM owns at
least 80% of the issued and outstanding Equity Interests in Kansas City Southern
de México, S.A. de C.V.).
     “Grupo TFM Acquisition” means the acquisition by Parent, directly or
indirectly, from Grupo TMM of all the Equity Interests owned, directly or
indirectly, by Grupo TMM in Grupo TFM pursuant to a transaction or series of
transactions that result in Grupo Parent or another wholly owned subsidiary of
Parent owning directly or indirectly all such Equity Interests.
     “Grupo TFM” means Grupo Transportacion Ferroviaria Mexicana, S.A. de C.V.,
a Mexican corporation.
     “Grupo TFM Notes” means the promissory notes issued in connection with the
Grupo TFM Acquisition by the Parent, KARA Sub, Inc., a Delaware corporation, KCS
Investment I, Ltd., a Delaware corporation, and Caymex in an aggregate principal
amount not to exceed $87,000,000.
     “Grupo TMM” means Grupo TMM, S.A., a Mexican corporation.
     “Guaranteed Obligations” has the meaning specified in Section 8.01.
     “Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.
     “Guarantors” means the Parent and the Subsidiary Guarantors.
     “Guaranty Supplement” has the meaning specified in Section 8.05.
     “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price hedging agreements and arrangements
and other hedging agreements.
     “Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.
     “Indemnified Party” has the meaning specified in Section 9.04(b).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.



--------------------------------------------------------------------------------



 



15

     “Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
     “Initial Issuing Bank” means the bank listed on the signature pages hereof
as the Initial Issuing Bank.
     “Initial Lender Parties” means the Initial Issuing Bank, the Initial
Lenders and the Initial Swing Line Bank.
     “Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.
     “Initial Swing Line Bank” means the bank listed on the signature pages
hereof as the Initial Swing Line Bank.
     “Intercompany Loan Repayment” has the meaning specified in Section 2.14.
     “Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA to (b) Consolidated Interest Expense, in each case, for the most
recently completed Measurement Period.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 1:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select (or such
shorter periods as the Borrower may select and may be available and acceptable
to the Lenders); provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;
     (c) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and



--------------------------------------------------------------------------------



 



16

     (d) until the earlier to occur of (x) the 30th day following the Effective
Date and (y) that date upon which the Arranger has determined (and notifies the
Borrower) that the primary syndication of the Facilities (and the resultant
addition of institutions as Lenders) has been completed no Eurodollar Rate
Advances having an interest period greater than one month may be incurred.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Interstate Commerce Act” means the Interstate Commerce Commission
Termination Act of 1995, and the regulations promulgated thereunder.
     “Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.
     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs any Contingent Obligation in
respect of such person or Debt of the types referred to in clause (h) of the
definition of “Debt” in respect of such Person.
     “Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to
which the Letter of Credit Commitment hereunder has been assigned pursuant to
Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
     “L/C Collateral Account” has the meaning specified in the Security
Agreement.
     “L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).
     “Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.
     “Lenders” means the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.
     “Lenders Presentation” means the presentation to the Lenders dated
April 2006 used by the Arranger in connection with the syndication of the
Commitments.
     “Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).



--------------------------------------------------------------------------------



 



17

     “Letter of Credit Commitment” means, with respect to the Issuing Bank at
any time, the amount set forth opposite the Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if the Issuing Bank
has entered into an Assignment and Acceptance, set forth for the Issuing Bank in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
amount of the Issuing Bank’s Letter of Credit Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
     “Letters of Credit” has the meaning specified in Section 2.01(d).
     “Leverage Ratio” means, at any date of determination, the ratio of (a) the
aggregate amount of Debt for Borrowed Money at such date to (b) EBITDA at such
date determined in accordance with GAAP for the most recently completed
Measurement Period.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor.
     “Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Guaranties, (iv) the Collateral Documents, (v) the Fee Letters, (vi) each Letter
of Credit Agreement, and (vii ) each Secured Hedge Agreement, in each case as
amended.
     “Loan Parties” means the Parent, the Borrower and the Subsidiary
Guarantors.
     “Margin Stock” has the meaning specified in Regulation U.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Parent and its Subsidiaries, taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Parent and its Subsidiaries, taken as a whole,
(b) the rights and remedies of any Agent or any Lender Party under any Loan
Document or (c) the ability of any Loan Party to perform its Obligations under
any Loan Document to which it is or is to be a party.
     “Material Debt” means (i) Debt (other than the Obligations hereunder) of
the Parent or its Subsidiaries in an aggregate principal amount exceeding
$20,000,000 or (ii) obligations in respect of any Hedge Agreement of the Parent
or its Subsidiaries in an aggregate principal amount exceeding $30,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of Parent or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Parent or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
     “Material Debt Document” means any indenture or other agreement or
instrument governing or evidencing Material Debt.



--------------------------------------------------------------------------------



 



18

     “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Parent ending on or prior to
such date.
     “Meridian Speedway” means Meridian Speedway, LLC, a Delaware limited
liability company, a joint venture with respect to which not less than 65% of
the interest in the capital or profits of such joint venture is directly or
indirectly owned or controlled by Parent.
     “Meridian Speedway Company Agreement” means that certain Limited Liability
Company Agreement of Meridian Speedway by and between the Parent and The Alabama
Great Southern Railroad Company, entered into by the parties thereto pursuant to
the terms of the Meridian Speedway Transaction Agreement, as modified, amended,
amended and restated or supplemented from time to time.
     “Meridian Speedway Transaction Agreement” means that certain Transaction
Agreement dated as of December 1, 2005, by and among the Parent, the Borrower,
Norfolk Southern Corporation and The Alabama Great Southern Railroad Company, as
modified, amended, amended and restated or supplemented from time to time.
     “Mexrail” means Mexrail, Inc., a Delaware corporation.
     “Mexrail Acquisition” means the acquisition by the Parent, directly or
indirectly, of all of the Equity Interests in Mexrail for consideration in an
aggregate principal amount of approximately $80,000,000.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage Policies” means fully paid American Land Title Association
Lender’s title insurance policies in form and substance, with endorsements and
in amounts reasonably acceptable to the Collateral Agent (it being understood
that such amounts will equal the corresponding fair market values of the
properties being mortgaged, or, if there shall result in no additional undue
cost to the mortgagor, the Commitment under this Agreement), issued, coinsured
and reinsured, if applicable, by Stewart Title Guaranty Company, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Collateral Agent may deem necessary or desirable.
     “Mortgages” means the deeds of trust, trust deeds, mortgages, leasehold
mortgages and/or leasehold deeds of trust duly executed by the Loan Parties in
connection with the Existing Credit Facility, as set forth on Schedule III, and
each other mortgage delivered pursuant to Section 5.01(i) hereof, in each case,
as amended, amended and restated or otherwise modified from time to time.
     “Multiemployer Plan” shall mean a Plan that is a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA as to which Parent or any member of the
Controlled Group may have any liability.
     “Net Cash Proceeds” means (a) with respect to any sale, lease, transfer or
other disposition (including pursuant to a Sale and Leaseback Transaction or
Securitization



--------------------------------------------------------------------------------



 



19

Transaction) of any assets of the Parent or any of its Subsidiaries (other than
any sale, lease, transfer or other disposition of assets pursuant to clause (i),
(iii) or (vi) of Section 5.02(e) and transfers of accounts receivable in
Securitization Transactions to the extent the aggregate amount of all such
transactions after the Effective Date hereof shall not exceed $25,000,000) and
with respect to Extraordinary Receipts, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such sale, lease, transfer
or other disposition or Extraordinary Receipt (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof or
otherwise subject to mandatory prepayment as a result of such event, (B) the
reasonable and customary out-of-pocket costs, fees, commissions, premiums and
expenses incurred by the Parent or its Subsidiaries, (C) federal, state,
provincial, foreign and local taxes reasonably estimated (on a Consolidated
basis) to be actually payable within the current or the immediately succeeding
tax year as a result of any gain recognized in connection therewith and (D) the
amount of any reserves established by the Parent or any of its Subsidiaries to
fund contingent liabilities reasonably estimated to be payable during the year
in which such event occurred or the next succeeding year and that are directly
attributable to such event; provided, however, that Net Cash Proceeds shall not
include any such amounts to the extent such amounts are reinvested in the
business of the Parent and its Subsidiaries within 360 days after the date of
receipt thereof; provided further that Net Cash Proceeds under this clause
(a) shall not include the first $20,000,000 of Net Cash Proceeds in any Fiscal
Year;
     (b) with respect to the incurrence or issuance of any Debt by the Parent or
any of its Subsidiaries (other than (x) Debt permitted pursuant to
Section 5.02(b)(i), (iii), (iv) and (v)), the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such incurrence or issuance
over (ii) the underwriting discounts and commissions or other similar payments,
and other out-of-pocket costs, fees, commissions, premiums and expenses incurred
by the Parent or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i); and
     (c) with respect to the incurrence or issuance of any Debt by the Parent or
any of its Subsidiaries pursuant to Section 5.02(b)(v), if the Parent and
Borrower do not meet the Debt incurrence test under Section 5.02(b)(i)(H), any
amount of such cash and Cash Equivalents received not used to prepay the
outstanding Revolving Credit Advances under the Revolving Credit Facility in
accordance with Section 2.06(a).
     “Non-Consenting Lender” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.
     “Non-Core Business Subsidiary” means any single domestic Subsidiary of the
Borrower and any of such Subsidiary’s respective Subsidiaries conducting
business of a nature distinct from that of the Loan Parties.
     “Note” means a Term B Note or a Revolving Credit Note.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).



--------------------------------------------------------------------------------



 



20

     “Notice of Renewal” has the meaning specified in Section 2.01(e).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Notice of Termination” has the meaning specified in Section 2.01(e).
     “NPL” means the National Priorities List under CERCLA.
     “Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
     “OECD” means the Organization for Economic Cooperation and Development.
     “Off Balance Sheet Obligation” means, with respect to any Person, any
Obligation of such Person under a synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing classified
as an operating lease in accordance with GAAP, if such Obligations would give
rise to a claim against such Person in a proceeding referred to in
Section 6.01(f); provided that “Off Balance Sheet Obligations” shall not include
Obligations incurred to finance property and equipment in the ordinary course of
business.
     “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property, or similar taxes, charges or
levies arising from any payment made hereunder or under the Notes or under any
other Loan Document or from the execution, delivery, registration or enforcement
of, or otherwise with respect to, this Agreement, the Notes or any other Loan
Document.
     “Parent” has the meaning specified in the recital of parties to this
Agreement.
     “Parent Guaranty” means the guaranty of the Parent set forth in
Article VIII.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” has the meaning specified in the Mortgages.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes,



--------------------------------------------------------------------------------



 



21

assessments and governmental charges or levies to the extent not required to be
paid under Section 5.01(b); (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 90 days or which are being contested in good
faith by appropriate proceedings and (ii) individually or together with all
other Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate; (c) pledges or
deposits in the ordinary course of business to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (e) Liens securing
judgments (or the payment of money not constituting a Default under
Section 6.01(g)) or securing appeal or other surety bonds related to such
judgments, and (f) Permitted Encumbrances.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means any employee pension benefit plan that is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which Parent or any member of the Controlled Group
may have any liability.
     “Pledged Shares” has the meaning specified in the Security Agreement.
     “Post Petition Interest” has the meaning specified in Section 8.06.
     “Preferred Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.
     “Prepayment Date” means with respect to any cash receipts from a
transaction described in clause (a) or (b) of the definition of “Net Cash
Proceeds”, (x) other than in the case of the incurrence or issuance of Debt
pursuant to Section 5.02(b)(v), the third Business Day, and (y) in the case of
the incurrence or issuance of Debt pursuant to Section 5.02(b)(v), the 120th
day, in each case, following the date of the receipt of such Net Cash Proceeds
by the Parent or any of its Subsidiaries or, if any cash receipts from a
transaction described in clause (a) of the definition of “Net Cash Proceeds” are
not deemed to be Net Cash Proceeds pursuant to the penultimate proviso of such
clause and are not reinvested in the business of the Borrower and its
Subsidiaries within 360 days after the date of receipt thereof, the date which
is 360 days following the date of receipt of such cash receipts.
     “Prior Effective Date” means the “Effective Date” as defined in the
Existing Credit Facility.
     “Properties” shall mean all Rights of Way (as defined in each of the
Mortgages) and those real estate assets listed on Schedules 4.01(v) and
4.01(w)(ii).
     “Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of



--------------------------------------------------------------------------------



 



22

such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).
     “Railway Labor Act” means Railway Labor Act, as amended from time to time.
     “Register” has the meaning specified in Section 9.07(d).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan (other than a Multiemployer Plan), excluding, however, such events as
to which the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code and of Section 302 of ERISA shall be a
reportable event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Internal Revenue Code or Section 303(d) of ERISA.
     “Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to the Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.
     “Restatement” has the meaning specified in the Preliminary Statements.
     “Revolving Credit Advance” has the meaning specified in Section 2.01(b).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.
     “Revolving Credit Commitment” means, collectively, (a) with respect to any
Revolving Credit Lender at any time, the amount set forth opposite such Lender’s
name on Schedule I hereto under the caption “Revolving Credit Commitment” and
(b) if any such Lender has entered into one or more Assignment and Acceptances,
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d), in each case, as such Lender’s “Revolving Credit
Commitment”, may be reduced at or prior to such time pursuant to Section 2.05.



--------------------------------------------------------------------------------



 



23

     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Revolving Credit Lender, in substantially the form of
Exhibit A-1 hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Revolving Credit Advances, Letter of Credit
Advances and Swing Line Advances made by such Lender, as amended.
     “Sale and Leaseback Transaction” means any arrangement, directly or
indirectly, whereby any Person shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
     “Secured Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.
     “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreement.
     “Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.
     “Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Debt or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests, or (b) directly to one or more investors or
other purchasers. The amount of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Debt or other
securities referred to in the preceding sentence or, if there shall be no such
principal or stated amount, the uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction net of any such accounts
receivable that have been written off as uncollectible.
     “Security Agreement” means the security agreement executed on the Prior
Effective Date, as amended, restated, supplemented or otherwise modified,
together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(i).
     “Senior Secured Debt” means any Debt that is pari passu with the Debt under
the Loan Documents and secured on a first priority basis; provided that all Debt
incurred to purchase newly acquired equipment to the extent such newly acquired
equipment is subject to a Sale and Leaseback Transaction shall not constitute
“Debt” for the purposes of this definition if such transaction is consummated on
or prior to the 120th day of the acquisition of such newly-acquired equipment
subject to such Sale and Leaseback Transaction.
     “Significant Subsidiary” means any Subsidiary which is not a Foreign
Subsidiary the Consolidated revenues of which for the most recent Fiscal Year
for which audited financial statements have been delivered pursuant to
Section 5.03 were greater than 5% of Parent’s Consolidated revenues for such
Fiscal Year or the Consolidated tangible assets of which as of the



--------------------------------------------------------------------------------



 



24

end of such Fiscal Year were greater than 5% of Parent’s Consolidated tangible
assets as of such date.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Standby Letter of Credit” means any Letter of Credit issued under the
Letter of Credit Facility, other than a Trade Letter of Credit.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “STB” shall mean the Surface Transportation Board, a board established
within the Department of Transportation, or any successor Federal agency charged
with similar regulation of common carriers.
     “Subordinated Debt” means any Debt of any Loan Party that is subordinated
to the Obligations of such Loan Party under the Loan Documents on, and that
otherwise contains, terms and conditions satisfactory to the Required Lenders.
     “Subordinated Debt Documents” means all agreements, indentures and
instruments pursuant to which Subordinated Debt is issued, in each case as
amended, to the extent permitted under the Loan Documents.
     “Subordinated Obligations” has the meaning specified in Section 8.06.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. References in this Agreement or
any Loan Document to any “Subsidiary” or “Subsidiaries” of the Borrower and/or
the Parent shall not under any circumstances include Mexrail, Meridian Speedway
(except that, for purposes of (x) Section 5.02(n) and (y) in the calculation of
EBITDA (to the extent attributable to the Borrower based on the Borrower’s pro
rata share of the outstanding Equity Interests of Meridian Speedway), Meridian
Speedway shall be a Subsidiary), Caymex, any domestic wholly owned subsidiary of
Parent which directly or indirectly owns the Equity Interests of Grupo TFM or
Panama Canal Railway Company and any of their respective subsidiaries.



--------------------------------------------------------------------------------



 



25

     “Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(i).
     “Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set
forth in Article VIII together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(i), in each case as amended, amended and
restated, modified or otherwise supplemented.
     “Supplemental Collateral Agent” has the meaning specified in
Section 7.01(c).
     “Surviving Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after giving effect to the Initial Extension
of Credit.
     “Swing Line Advance” means an advance made by (a) the Swing Line Bank
pursuant to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).
     “Swing Line Bank” means the Initial Swing Line Bank and any Eligible
Assignee to which the Swing Line Commitment hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all obligations that by the terms of this Agreement
are required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).
     “Swing Line Commitment” means, with respect to the Swing Line Bank at any
time, the amount set forth opposite the Swing Line Bank’s name on Schedule I
hereto under the caption “Swing Line Commitment” or, if the Swing Line Bank has
entered into an Assignment and Acceptances, set forth for the Swing Line Bank in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as the Swing Line Bank’s “Swing Line Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.
     “Swing Line Facility” means, at any time, an amount equal to the amount of
the Swing Line Bank’s Swing Line Commitments at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed by any Governmental Authority.
     “Term B Advance” has the meaning specified in Section 2.01(a).
     “Term B Borrowing” means a borrowing consisting of simultaneous Term B
Advances of the same Type made by the Term B Lenders.



--------------------------------------------------------------------------------



 



26

     “Term B Commitment” means, with respect to any Term B Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term B
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
     “Term B Facility” means, at any time, the aggregate amount of the Term B
Lenders’ Term B Commitments at such time.
     “Term B Lender” means any Lender that has a Term B Commitment or holds a
Term B Advance.
     “Term B Note” means a promissory note of the Borrower payable to the order
of any Term B Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from the
Term B Advance made by such Lender, as amended.
     “Termination Date” means the earlier of (a) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitment, the
Swing Line Commitment, the Term B Commitments pursuant to Section 2.05 or 6.01
and (b) (i) for purposes of the Revolving Credit Facility, the Swing Line
Facility and the Letter of Credit Facility, April 28, 2011, (ii) for purposes of
the Term B Facility and for all other purposes, April 28, 2013; provided,
however, that if, on any date the Facilities are not rated at least Ba3 by
Moody’s and BB+ by S&P (in each case, with at least stable outlooks), the
“Termination Date” for each of the Facilities shall be the date that is 90 days
prior to the earliest final maturity date of any outstanding 2000 Senior Notes
and 2002 Senior Notes unless (x) such 2000 Senior Notes and 2002 Senior Notes,
as the case may be, have been refinanced in full on or prior to such date or
(y) an amount sufficient to indefeasibly repay such 2000 Senior Notes and 2002
Senior Notes, as the case may be, has been deposited with the applicable bond
trustee on or prior to such date and, after giving effect to such deposit, the
Borrower is in pro forma compliance with all financial covenants set forth in
Section 5.04 as determined on a pro forma basis as the most recently ended
fiscal year.
     “Trade Letter of Credit” means any Letter of Credit that is issued under
the Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory or
otherwise issued in the ordinary course of business, the conditions to drawing
under which include the presentation to the Issuing Bank of negotiable bills of
lading, invoices and related documents sufficient, in the judgment of the
Issuing Bank, to create a valid and perfected lien on or security interest in
such Inventory, bills of lading, invoices and related documents in favor of the
Issuing Bank.
     “Transaction” means the Restatement and the other transactions contemplated
by the Loan Documents.
     “Type” refers to the distinction between Advances bearing interest at the
Base Rate and Advances bearing interest at the Eurodollar Rate.
     “Unused Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line



--------------------------------------------------------------------------------



 



27

Advances and Letter of Credit Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time plus (ii) such Lender’s Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit outstanding at such
time, (B) the aggregate principal amount of all Letter of Credit Advances made
by the Issuing Bank pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(c) and outstanding at such time.
     “Voting Interests” means shares of capital stock issued by a corporation,
or equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
     “Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA,
that is maintained for employees of any Loan Party or in respect of which any
Loan Party could have liability.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).
          SECTION 1.04. Currency Equivalents Generally. Any amount specified in
this Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by BNS in New York, New York at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in U.S. dollars with such other
currency.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
          SECTION 2.01. The Advances and the Letters of Credit. (a) The Term B
Advances. Each Term B Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance (a “Term B Advance”) to the
Borrower on the Effective Date in an amount not to exceed such Lender’s Term B
Commitment. The Term B Borrowing shall consist of Term B Advances made
simultaneously by the Term B Lenders ratably according to their Term B
Commitments whereupon the Term B Commitments shall be reduced to zero in
accordance with Section 2.05(b). Notwithstanding the



--------------------------------------------------------------------------------



 



28

foregoing, each Term Lender that was a party to the Existing Credit Facility
that executes a counterpart to this Agreement on the Effective Date (each, a
“Converting Term Lender”) (x) severally agrees to convert (a “Term Loan
Conversion”), on the Effective Date, all “Term Loans” (as defined in the
Existing Credit Facility) of such Converting Term Lender outstanding on the
Effective Date (immediately prior to giving effect thereto) into a term loan
hereunder (each such term loan, a “Converted Term Loan” and, collectively, the
“Converted Term Loans”), which Term Loan Conversion shall be deemed to
constitute the making of a Term Loan for all purposes hereunder in an amount
equal to the amount of such Converted Term Loans; provided, that to the extent
that the Term Loan Commitment of any Converting Term Loan exceeds the aggregate
amount of such Converting Term Lender’s Converted Term Loans, such Converting
Term Lender shall be obligated to make a Term Loan to the Borrower in an amount
equal to such excess in accordance with the first sentence of this Section 2.01.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.
          (b) The Revolving Credit Advances. Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in respect of the Revolving Credit Facility in an amount for
each such Advance not to exceed such Lender’s Unused Revolving Credit Commitment
at such time. Each Revolving Credit Borrowing shall be in an aggregate amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding Letter of Credit Advances or a
Borrowing which corresponds to an amortization payment) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments. Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).
          (c) The Swing Line Advances. The Swing Line Bank agrees on the terms
and conditions hereinafter set forth, to make Swing Line Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in respect of the Revolving Credit
Facility (i) in an aggregate amount not to exceed at any time outstanding the
Swing Line Bank’s Swing Line Commitment at such time and (ii) in an amount for
each such Swing Line Borrowing not to exceed the aggregate of the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $500,000 or an integral multiple of $100,000 in excess thereof and
shall be made as a Base Rate Advance. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, the Borrower
may borrow under this Section 2.01(c), repay pursuant to Section 2.04(c) or
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).
Immediately upon the making of a Swing Line Advance, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Bank a risk participation in such Swing Line
Advance in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Swing Line Advance.
          (d) The Letters of Credit. The Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (the “Letters of
Credit”) in U.S. dollars for the account of the Borrower from time to time on
any Business Day during the period from the Effective Date until 60 days before
the Termination Date in respect of the Revolving Credit Facility in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) the Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed the Unused



--------------------------------------------------------------------------------



 



29

Revolving Credit Commitments of the Revolving Credit Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of
60 days before the Termination Date in respect of the Revolving Credit Facility
and (A) in the case of a Standby Letter of Credit, one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank and the Administrative Agent on
or prior to any date for notice of renewal set forth in such Letter of Credit
but in any event at least three Business Days prior to the date of the proposed
renewal of such Standby Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless the Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”) and
(B) in the case of a Trade Letter of Credit, 60 days after the date of issuance
thereof; provided that the terms of each Standby Letter of Credit that is
automatically renewable annually shall (x) require the Issuing Bank that issued
such Standby Letter of Credit to give the beneficiary named in such Standby
Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 60 days before the Termination Date in respect of
the Revolving Credit Facility. If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the Issuing Bank pursuant to the
immediately preceding sentence, such Standby Letter of Credit shall expire on
the date on which it otherwise would have been automatically renewed. Within the
limits of the Letter of Credit Facility, and subject to the limits referred to
above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(d) and request the issuance of additional
Letters of Credit under this Section 2.01(d).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or not later than 1:00 P.M. (New York City time) on the Business
Day of the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof by telex, telecopier or other form of
electronic communication. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or telex,
telecopier or other form of electronic communication, in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Facility under which such Borrowing is to be made, (iii) Type of
Advances comprising such Borrowing, (iv) aggregate amount of such Borrowing and
(v) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Appropriate Lender shall, before
12:00 P.M. (New York City time) on the date of any Borrowing, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that, in the case of any Revolving Credit Borrowing, the
Administrative Agent shall first apply such funds to prepay ratably the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances outstanding at such time, together with interest accrued and unpaid
thereon to and as of such date.
     (b) (i) Each Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to



--------------------------------------------------------------------------------



 



30

the Swing Line Bank and the Administrative Agent. Each such notice of a Swing
Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed immediately in writing, or telex, telecopier or other form of
electronic communication, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the tenth Business Day after the
requested date of such Borrowing). The Swing Line Bank will make the amount of
the requested Swing Line Advances available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account.
     (ii) The Swing Line Bank may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Bank to so request on its behalf) that
each Revolving Credit Lender make a Base Rate Advance in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Advances then outstanding.
Such request shall be deemed to be a Notice of Borrowing for purposes hereof and
shall be made in accordance with the provisions of Sections 2.01(b) and 2.02(a)
without regard solely to the minimum amounts specified therein but subject to
the satisfaction of the conditions set forth in Section 3.02. The Swing Line
Bank shall furnish the Borrower with a copy of the applicable Notice of
Borrowing promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Notice of Borrowing available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same date
funds, not later than 11:00 A.M. on the day specified in such Notice of
Borrowing.
     (iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the applicable Swing Line Bank as set forth
in Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.
     (iv) If and to the extent that any Revolving Credit Lender shall not have
made the amount of its Pro Rata Share of such Swing Line Advance available to
the Administrative Agent in accordance with the provisions of
Section 2.02(b)(ii), such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Notice of Borrowing
delivered by the Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in Swing Line Advances
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence of continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.



--------------------------------------------------------------------------------



 



31

          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $1,000,000 (unless such
Borrowing corresponds to an amortization payment) or if the obligation of the
Appropriate Lenders to make Eurodollar Rate Advances shall then be suspended
pursuant to Section 2.09 or 2.10 and (ii) the Term B Advances may not be
outstanding as part of more than 10 separate Interest Periods and the Revolving
Credit Advances may not be outstanding as part of more than 15 separate Interest
Periods.
          (d) Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
          (f) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit . (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day (or such fewer days as the Issuing Bank and the Borrower shall
agree) prior to the date of the proposed issuance of such Letter of Credit, by
the Borrower to the Issuing Bank, which shall give to the Administrative Agent
and each Revolving Credit Lender prompt notice thereof by telecopier or
electronic communication. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed immediately in writing,
telecopier, or other form of electronic communication, specifying therein the
requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrower for use in connection with such requested

 



--------------------------------------------------------------------------------



 



32
Letter of Credit (a “Letter of Credit Agreement”). If (x) the requested form of
such Letter of Credit is acceptable to the Issuing Bank in its sole discretion
and (y) it has not received notice of objection to such issuance from Lenders
holding at least 51% of the Revolving Credit Commitments, the Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 9.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Letter of Credit Reports. The Issuing Bank shall furnish (A) to
the Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
previous week and drawings during such week under all Letters of Credit, (B) to
each Revolving Credit Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued
during the preceding month and drawings during such month under all Letters of
Credit and (C) to the Administrative Agent and each Revolving Credit Lender on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.
          (c) Participations in Letters of Credit. Upon the issuance of a Letter
of Credit by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Lender’s Pro Rata Share of the Available Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(d) by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to such Lender’s Pro Rata
Share of such L/C Disbursement. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.03(c) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the
termination of the Commitments, and that each such payment shall be made without
any set-off, abatement, withholding or reduction whatsoever. If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such L/C Disbursement available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date such L/C
Disbursement is due pursuant to Section 2.04(d) until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of the Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by the Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Drawing and Reimbursement. The payment by the Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by the Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft.



--------------------------------------------------------------------------------



 



33

          (e) Failure to Make Letter of Credit Advances. The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.
          SECTION 2.04. Repayment of Advances. (a) Term B Advances. The Borrower
shall repay the Term B Advances to the Administrative Agent, for the ratable
account of the Term B Lenders, in equal quarterly installments on the last
Business Day of each March, June, September and December, commencing with the
fiscal quarter ending September 30, 2006, in an amount equal to 0.25% of the
initial aggregate principal amount of the Term B Advances; provided, however,
that the final principal installment shall be repaid on the Termination Date in
respect of the Term B Facility and in any event shall be in an amount equal to
the aggregate principal amount of the Term B Advances outstanding on such date.
          (b) Revolving Credit Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date in respect of the Revolving Credit Facility the aggregate
principal amount of the Revolving Credit Advances then outstanding.
          (c) Swing Line Advances. The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the tenth Business Day after the
requested date of such Borrowing) and the Termination Date in respect of the
Revolving Credit Facility.
          (d) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date in respect of the Revolving Credit Facility
the outstanding principal amount of each Letter of Credit Advance made by each
of them.
          (ii) The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:
    (A) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
    (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
    (C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other



--------------------------------------------------------------------------------



 



34

Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
    (D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
    (E) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;
    (F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
    (G) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower.
          SECTION 2.05. Termination or Reduction of the Commitments. (a)
Optional. The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Unused Revolving Credit Commitments; provided, however, that each partial
reduction of the Revolving Credit Facility (i) shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) shall be made ratably among the Appropriate Lenders in accordance with
their respective Pro Rata Shares with respect to such Facility.
          (b) Mandatory. (i) Upon the funding of the Term B Advances on the
Effective Date pursuant to Section 2.01(a), the aggregate Term B Commitments of
the Term B Lenders shall be reduced to zero.
          (ii) The Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the Revolving Credit Facility by
the amount, if any, by which the amount of the Letter of Credit Facility exceeds
the Revolving Credit Facility after giving effect to such reduction of the
Revolving Credit Facility.
          (iii) The Swing Line Facility shall be permanently reduced from time
to time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
          SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon at
least one Business Day’s notice in the case of Base Rate Advances and three
Business Days’ notice in the case of Eurodollar Rate Advances, in each case to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $2,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c). Each such



--------------------------------------------------------------------------------



 



35

prepayment of any Term B Advance shall be applied to the installments thereof on
a pro rata basis ratably to the Appropriate Lenders in accordance with their
respective outstanding Term B Advances.
          (b) Mandatory. (i) The Borrower shall, on the 90th day following the
end of each Fiscal Year, if the Leverage Ratio as of the last day of such Fiscal
Year is greater than 4.00:1.00, prepay an aggregate principal amount of the Term
B Advances in an amount equal to 50% of the amount of Excess Cash Flow for such
Fiscal Year. Each such prepayment shall be applied to the installments of the
Term B Facility on a pro rata basis ratably to the Appropriate Lenders in
accordance with their respective outstanding Term B Advances.
          (ii) The Borrower shall, on each Prepayment Date, prepay an aggregate
principal amount of the Term B Advances in an amount equal to the amount of such
Net Cash Proceeds. Each such prepayment shall be applied to the installments of
the Term B Facility on a pro rata basis ratably to the Appropriate Lenders in
accordance with their respective outstanding Term B Advances.
          (iii) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Letter of Credit Advances and the Swing Line Advances and
deposit an amount in the L/C Collateral Account in an amount equal to the amount
by which (A) the sum of the aggregate principal amount of (x) the Revolving
Credit Advances, (y) the Letter of Credit Advances and (z) the Swing Line
Advances then outstanding plus the aggregate Available Amount of all Letters of
Credit then outstanding exceeds (B) the Revolving Credit Facility on such
Business Day.
          (iv) The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.
          (v) Prepayments of the Revolving Credit Facility made pursuant to
clause (iii) above shall be first applied to prepay Letter of Credit Advances
then outstanding until such Advances are paid in full, second applied to prepay
Swing Line Advances then outstanding until such Advances are paid in full and
third applied to prepay Revolving Credit Advances then outstanding comprising
part of the same Borrowings until such Advances are paid in full and fourth
deposited in the L/C Collateral Account to cash collateralize 100% of the
Available Amount of the Letters of Credit then outstanding; and the amount
remaining (if any) after the prepayment in full of the Advances then outstanding
and the 100% cash collateralization of the aggregate Available Amount of Letters
of Credit then outstanding may be retained by the Borrower. Upon the drawing of
any Letter of Credit for which funds are on deposit in the L/C Collateral
Account, such funds shall be applied to reimburse the Issuing Bank or Revolving
Credit Lenders, as applicable.
          (vi) Anything contained in this Section 2.06(b) to the contrary
notwithstanding, if, following the occurrence of any “Asset Disposition” (as
such term is defined in the 2002 Senior Notes Indenture) by any Loan Party or
any of its Subsidiaries, the Parent would be required to apply or cause its
Subsidiaries to apply an amount equal to any of the “Net Available Cash” (as
defined in the 2002 Senior Notes Indenture) thereof by a particular date (an
“Application Date”) in a particular manner, in order to excuse the Borrower from
being required to make an “Offer” (as defined in the 2002 Senior Notes
Indenture) in connection with such “Asset Disposition,” and the Borrower shall
have failed to so apply an amount equal to such “Net Available Cash” at least 10
days before the applicable Application Date, or cause to be applied an amount
equal to any such “Net Available Cash,” then the Borrower shall immediately pay
or cause to be paid to the Administrative Agent an amount equal to such “Net
Available



--------------------------------------------------------------------------------



 



36

Cash” to be applied to the payment of the Term B Advances in the manner set
forth in Section 2.06(b)(ii) in such amounts as shall excuse the Borrower from
making any such “Offer”.
          (vii) All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, together with any amounts owing pursuant to Section 9.04(c).
          SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
    (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
    (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of a Default under Section 6.01(a), the Administrative Agent may, and upon the
request of the Required Lenders shall, require that the Borrower pay interest
(“Default Interest”) on (i) the unpaid overdue principal amount of each Advance
owing to each Lender Party, payable in arrears on the dates referred to in
clause (i) or (ii) of Section 2.07(a), as applicable, and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (ii) to the fullest extent permitted by applicable law, the
amount of any interest, fee or other amount payable under this Agreement or any
other Loan Document to any Agent or any Lender Party that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and, in all other cases, on Base Rate Advances pursuant to clause
(i) of Section 2.07(a); provided, however, that following the acceleration of
the Advances, or the giving of notice by the Agent to accelerate the Advances,
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Administrative Agent.
          (c) Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period”, the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above.
          SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee (the



--------------------------------------------------------------------------------



 



37

“Commitment Fee”), from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other Lender until the
Termination Date, payable in arrears quarterly on the last day of each March,
June, September and December, commencing June 30, 2006, and on the Termination
Date, equal to the Applicable Commitment Fee Rate times the average daily Unused
Revolving Credit Commitment of such Lender; provided, however, that any
Commitment Fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no Commitment Fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
          (b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2006, and on the earliest to occur
of the full drawing, expiration, termination or cancellation of any Letter of
Credit and on the Termination Date in respect of the Letter of Credit Facility,
on such Lender’s Pro Rata Share of the average daily aggregate Available Amount
during such quarter of (A) all Standby Letters of Credit outstanding from time
to time at the Applicable Margin for Eurodollar Rate Advances under the
Revolving Credit Facility and (B) all Trade Letters of Credit then outstanding
at the rate of 0.20% per annum. Upon the occurrence and during the continuance
of a Default under Section 6.01(a) or 6.01(f), the amount of commission payable
by the Borrower under this clause (b)(i) shall be increased by 2% per annum on
any overdue amounts.
          (ii) The Borrower shall pay to the Issuing Bank, for its own account,
(A) a commission, payable in arrears quarterly on the last day of each March,
June, September and December, commencing June 30, 2006, and on the Termination
Date in respect of the Letter of Credit Facility, on the average daily aggregate
Available Amount during such quarter, from the Effective Date until the
Termination Date in respect of the Letter of Credit Facility, at the rate of 1/4
of 1% per annum and (B) such other commissions, fronting fees, issuance fees,
transfer fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and the Issuing Bank
shall agree.
          (c) Agents’ Fees. The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.
          SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Section 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such Facility.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.



--------------------------------------------------------------------------------



 



38

          (b) Mandatory. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, other than by
reason of an amortization payment, such Advances shall automatically Convert
into Base Rate Advances.
          (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a
Eurodollar Rate Advance with an Interest Period of one month.
          (iii) Upon the occurrence and during the continuance of any Default,
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
          SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the
adoption of or any change in or in the interpretation of any law or regulation
after the date of this Agreement or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the date of this Agreement, there shall be any
increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost;
provided, however, that the Borrower shall not be responsible for costs under
this Section 2.10(a) arising more than 180 days prior to receipt by the Borrower
of the demand from the affected Lender Party pursuant to this Section 2.10(a). A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.
          (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) which becomes
effective after the date hereof affects or would affect the amount of capital
required or expected to be maintained by such Lender Party or any corporation
controlling such Lender Party and that the amount of such capital is increased
by or based upon the existence of such Lender Party’s commitment to lend or to
issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations) (and a similar reserve requirement is
not already reflected in the definition of “Eurodollar Rate”), then, upon demand
by such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit; provided further that the Borrower shall not be



--------------------------------------------------------------------------------



 



39

responsible for costs under this Section 2.10(b) arising more than 180 days
prior to receipt by the Borrower of the demand from the affected Lender Party
pursuant to this Section 2.10(b). A certificate as to such amounts submitted to
the Borrower by such Lender Party shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Notwithstanding any other provision of this Agreement, if the
adoption of or any change in or in the interpretation of any law or regulation
shall make it unlawful, or any central bank or other governmental authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to continue to fund or maintain Eurodollar Rate Advances hereunder, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance under each Facility under
which such Lender has a Commitment will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
          SECTION 2.11. Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party or such
Affiliate any amount so due; provided that such Lender first confirms with the
Administrative Agent that such payment has not been made to the Administrative
Agent.
          (c) All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations



--------------------------------------------------------------------------------



 



40

of interest based on the Eurodollar Rate or the Federal Funds Rate and of fees
and Letter of Credit commissions shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
          (f) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lender Parties under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the Agents and
the Lender Parties in the following order of priority:
    (i) first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Agents (solely in their
respective capacities as Agents) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Agents on such date;
    (ii) second, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Issuing Bank and the Swing
Line Bank (solely in their respective capacities as such) under or in respect of
this Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;
    (iii) third, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 20 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;



--------------------------------------------------------------------------------



 



41

    (iv) fourth, to the payment of all of the amounts that are due and payable
to the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;
    (v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;
    (vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
    (vii) seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
    (viii) eighth, to the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date; and
    (ix) ninth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.
If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party, and, in the case
of the Term B Facility, for application to such principal repayment installments
thereof, as the Administrative Agent shall direct.
          SECTION 2.12. Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under the Notes or any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender Party (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------



 



42

          (b) In addition, a Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Loan Party shall indemnify the Administrative Agent and each
Lender Party, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender Party, as the case may be, on or with respect to any payment by or on
account of any obligation of such Loan Party hereunder or under the Notes or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a Loan
Party by a Lender Party or the Administrative Agent on its own behalf or on
behalf of a Lender Party, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender Party that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a Loan
Party is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Loan Party (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Loan Party as will permit such
payments to be made without withholding or at a reduced rate; provided that such
Foreign Lender has received written notice from such Loan Party advising it of
the availability of such exemption or reduction and supplying all applicable
documentation.
          SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 9.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes and the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party hereunder and under the
Notes and the other Loan Documents at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lender Parties hereunder
and under the Notes and the other Loan Documents at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time obtained by all of the Lender Parties
at such time, such Lender Party shall forthwith purchase from the other Lender
Parties such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be



--------------------------------------------------------------------------------



 



43

rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
          SECTION 2.14. Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) to consummate the Restatement
(including the repayment of the advances under the Existing Credit Facility),
pay related transaction fees and expenses, and provide working capital for the
Borrower and its Subsidiaries for general corporate purposes which shall include
(x) the financing of the repayment of certain intercompany loans (the
“Intercompany Loan Repayment”) and (y) the financing of the Mexrail Acquisition.
          SECTION 2.15. Defaulting Lenders. (a) In the event that, at any one
time, (i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting
Lender shall owe a Defaulted Advance to the Borrower and (iii) the Borrower
shall be required to make any payment hereunder or under any other Loan Document
to or for the account of such Defaulting Lender, then the Borrower may, so long
as no Default shall occur or be continuing at such time and to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of the Borrower to make such payment to or for the account of such Defaulting
Lender against the obligation of such Defaulting Lender to make such Defaulted
Advance. In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date of such setoff under the
Facility pursuant to which such Defaulted Advance was originally required to
have been made pursuant to Section 2.01. Such Advance shall be considered, for
all purposes of this Agreement, to comprise part of the Borrowing in connection
with which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01, even if the other Advances comprising such Borrowing
shall be Eurodollar Rate Advances on the date such Advance is deemed to be made
pursuant to this subsection (a). The Borrower shall notify the Administrative
Agent at any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.
          (b) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other



--------------------------------------------------------------------------------



 



44

Lender Parties and (iii) the Borrower shall make any payment hereunder or under
any other Loan Document to the Administrative Agent for the account of such
Defaulting Lender, then the Administrative Agent may, on its behalf or on behalf
of such other Agents or such other Lender Parties and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lender Parties, ratably in accordance with the
respective portions of such Defaulted Amounts payable at such time to the
Administrative Agent, such other Agents and such other Lender Parties and, if
the amount of such payment made by the Borrower shall at such time be
insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent, such other Agents and such other Lender Parties, in the
following order of priority:
    (i) first, to the Agents for any Defaulted Amounts then owing to them, in
their capacities as such, ratably in accordance with such respective Defaulted
Amounts then owing to the Agents;
    (ii) second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank; and
    (iii) third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.
          (c) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted
Advance or a Defaulted Amount and (iii) the Borrower, any Agent or any other
Lender Party shall be required to pay or distribute any amount hereunder or
under any other Loan Document to or for the account of such Defaulting Lender,
then the Borrower or such Agent or such other Lender Party shall pay such amount
to the Administrative Agent to be held by the Administrative Agent, to the
fullest extent permitted by applicable law, in escrow or the Administrative
Agent shall, to the fullest extent permitted by applicable law, hold in escrow
such amount otherwise held by it. Any funds held by the Administrative Agent in
escrow under this subsection (c) shall be deposited by the Administrative Agent
in an account with a bank (the “Escrow Bank”) selected by the Administrative
Agent, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be the Escrow Bank’s standard
terms applicable to escrow accounts maintained with it. Any interest credited to
such account from time to time shall be held by the Administrative Agent in
escrow under, and applied by the Administrative Agent from time to time in
accordance with the provisions of, this subsection (c). The Administrative Agent
shall, to the fullest extent permitted by applicable law, apply all funds so
held in escrow from time to time to the extent necessary to make any Advances
required to be made by such Defaulting Lender and to pay any amount payable by
such Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such



--------------------------------------------------------------------------------



 



45

Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and amounts required to be made or paid at such time, in the following order of
priority:
    (i) first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents;
    (ii) second, to the Issuing Bank and the Swing Line Bank for any amounts
then due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Bank and the Swing Line Bank;
    (iii) third, to any other Lender Parties for any amount then due and payable
by such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and
    (iv) fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
          (d) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that any Agent or any Lender Party may have against such Defaulting Lender with
respect to any Defaulted Amount.
          SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note and a Term B Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment and the Term B Commitment,
respectively, of such Lender Party. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any



--------------------------------------------------------------------------------



 



46

principal or interest due and payable or to become due and payable from the
Borrower to each Lender Party hereunder, and (iv) the amount of any sum received
by the Administrative Agent from the Borrower hereunder and each Lender Party’s
share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.
          SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.12, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.07), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Bank and Swing Line Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances and
participations in LC Disbursements and Swing Line Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.10 or payments required to be made pursuant to Section 2.12, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



--------------------------------------------------------------------------------



 



47

ARTICLE III
CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
          SECTION 3.01. Conditions Precedent to Restatement. The Restatement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:
    (a) The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender
Party:
      (i) The Notes payable to the order of the Lenders to the extent requested
by the Lenders pursuant to the terms of Section 2.16.
      (ii) Except as otherwise provided in Sections 5.01(l) and 5.01(j)(iii),
all necessary modifications or confirmations to the Collateral Documents in
effect on the Effective Date shall have been duly executed and delivered so as
to ensure the continued effectiveness of the security interests created thereby,
as reasonably determined by the Administrative Agent and its counsel, and the
Administrative Agent shall have received evidence that all such other action as
shall be necessary or desirable to record, perfect or protect the security
interests of the Secured Parties shall have been taken.
      (iii) Certified copies of the resolutions of the Board of Directors of
each Loan Party approving the Transaction and each Loan Document to which it is
or is to be a party, and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Loan Document to which it is or is to
be a party.
      (iv) A copy of a certificate of the Secretary of State of the jurisdiction
of incorporation of each Loan Party, dated reasonably near the date of the
Initial Extension of Credit, certifying (A) as to a true and correct copy of the
charter of such Loan Party and each amendment thereto on file in such
Secretary’s office and (B) that (1) such amendments are the only amendments to
such Loan Party’s charter on file in such Secretary’s office, (2) such Loan
Party has paid all franchise taxes to the date of such certificate (to the
extent the Secretary of State in the applicable jurisdictions typically provides
such a certification) and (3) such Loan Party is duly incorporated and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its incorporation.
      (v) (i) A certificate of the Secretary or Assistant Secretary of each Loan
Party, countersigned on behalf of such Loan Party by another officer of such
Loan Party, dated the date of the Initial Extension of Credit (the statements
made in which certificate shall be true on and as of the date of the Initial
Extension of Credit), certifying as to (A) the absence of any amendments to the
charter of such Loan Party since the date of the Secretary of State’s
certificate referred to in Section 3.01(a)(iv) and (B) a true and correct copy
of the bylaws of such Loan Party as in effect on the date of the Initial
Extension of Credit, and (ii) a certificate of the President or a Vice



--------------------------------------------------------------------------------



 



48

President of the Borrower, dated the date of the Initial Extension of Credit
(the statements made in which certificate shall be true on and as of the date of
the Initial Extension of Credit), certifying as to (A) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and (B) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.
      (vi) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
      (vii) A certificate, in substantially the form of Exhibit F hereto,
attesting to the Solvency of the Loan Parties before and after giving effect to
the Transaction, from the chief financial officer of the Parent.
      (viii) A certificate of the Chief Financial Officer of the Borrower
certifying that the assets being transferred to Meridian Joint Speedway pursuant
to the Meridian Joint Speedway Transaction Agreement have a book value not in
excess of $170,000,000.
      (ix) Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited annual financial statements dated
December 31, 2005, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available (or, in the event
the Lender Parties’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the day of the
Initial Extension of Credit), pro forma financial statements as to the Parent
and forecasts prepared by management of the Parent, in form and substance
satisfactory to the Lender Parties, of balance sheets, income statements and
cash flow statements on a quarterly basis for the first year following the day
of the Initial Extension of Credit and on an annual basis for each year
thereafter until the Termination Date.
      (x) A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit.
      (xi) A favorable opinion of Sonnenschein, Nath & Rosenthal LLP, counsel
for the Loan Parties, in substantially the form of Exhibit G hereto and as to
such other matters as any Lender Party through the Administrative Agent may
reasonably request.
    (b) The Lender Parties shall be satisfied that all Existing Debt, other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments relating thereto terminated and
that all Surviving Debt shall be on terms and conditions satisfactory to the
Lender Parties.
    (c) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the imposition of any conditions that are not acceptable to the Lender Parties)
and shall remain in effect; all



--------------------------------------------------------------------------------



 



49

applicable waiting periods in connection with the Transaction shall have expired
without any action being taken by any competent authority, and no law or
regulation shall be applicable in the judgment of the Lender Parties, in each
case that restrains, prevents or imposes materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
    (d) The Lender Parties shall have been given such access to the management,
records, books of account, contracts and properties of the Parent and its
Subsidiaries as they shall have requested.
    (e) The Borrower shall have paid all accrued fees of the Agents and the
Lender Parties and all accrued expenses of the Agents (including the accrued
fees and expenses of counsel to the Administrative Agent).
    (f) The Lender Parties shall be satisfied with the nature of and amount of
all existing and potential environmental concerns associated with the facilities
of the Loan Parties, and shall be satisfied with the Borrower’s plans with
respect thereto.
    (g) The Borrower shall have, and shall have caused each other obligor under
the Collateral Documents to, execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions that may be required to cause the collateral to have a perfected, first
priority security interest in favor of the Secured Parties.
    (h) The Facilities shall have received debt ratings from Moody’s and S&P.
          SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and
Renewal. The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by the Issuing Bank or a Revolving Credit
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving
Credit Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of the Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrower to request a Swing Line Borrowing, shall be
subject to the further conditions precedent that on the date of such Borrowing
or issuance or renewal (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance or Notice of Renewal and the acceptance by the
Borrower of the proceeds of such Borrowing or of such Letter of Credit or the
renewal of such Letter of Credit shall constitute a representation and warranty
by the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance or renewal such statements are true):
    (i) the representations and warranties contained in each Loan Document are
correct on and as of such date, before and after giving effect to such Borrowing
or issuance or renewal and to the application of the proceeds therefrom, as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than the date of
such Borrowing or issuance or renewal, in which case as of such specific date;
and
    (ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom:
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Appropriate Lender through the Administrative Agent
may reasonably request.



--------------------------------------------------------------------------------



 



50

          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of Parent and the
Borrower. Each of Parent and the Borrower represent and warrants as follows:
    (a) Each Loan Party and each of its Subsidiaries (i) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified and in good standing as
a foreign entity in each other jurisdiction in which it owns or leases property
or in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including, without limitation, all Governmental Authorizations) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable and are owned by the Parent free and clear of all Liens, except
those created under the Collateral Documents.
    (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party, showing as of the date hereof (as to each
such Subsidiary) the jurisdiction of its incorporation, the number of shares of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned by such Loan Party at the date hereof. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries that are subject to the Security
Agreement have been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.
    (c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s powers, have been duly authorized by
all necessary corporate or other action, and do not (i) contravene such Loan
Party’s organizational documents, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System and any provision of the Interstate Commerce Act and the
Railway Labor Act), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties or
(iv) except for the Liens created under the Loan Documents, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No



--------------------------------------------------------------------------------



 



51

Loan Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.
    (d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by any Agent or any Lender Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect.
All applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any competent authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
    (e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.
    (f) There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction.
    (g) The Consolidated balance sheet of the Parent and its subsidiaries as at
December 31, 2005, and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent and its subsidiaries for the
fiscal year then ended, accompanied by an unqualified opinion of KPMG LLP,
independent public accountants, copies of which have been furnished to each
Lender Party, fairly present the Consolidated financial condition of the Parent
and its subsidiaries as at such dates and the Consolidated results of operations
of the Parent and its subsidiaries for the periods ended on such dates, all in
accordance with GAAP applied on a consistent basis, and since December 31, 2005,
there has been no Material Adverse Change.
    (h) The Consolidated pro forma balance sheet of Parent and its subsidiaries
as at December 31, 2005, and the related Consolidated pro forma statements of
income and cash flows of Parent and its subsidiaries for the twelve months then
ended, certified by the chief financial officer of the Parent, copies of which
have been furnished to each Lender Party, fairly present the Consolidated pro
forma financial condition of the Parent and its subsidiaries as at such date and
the Consolidated pro forma results of operations of the Parent and its
subsidiaries for the period then ended on such date, in each case giving effect
to the Transaction, all in accordance with GAAP.



--------------------------------------------------------------------------------



 



52

    (i) The Consolidated forecasted balance sheet, statement of income and
statement of cash flows of Parent and its Subsidiaries delivered to the Lender
Parties pursuant to Section 3.01(a)(ix) or 5.03 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Parent’s best estimate of its future
financial performance.
    (j) Neither the Lenders Presentation nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to any Agent or any Lender
Party in connection with the negotiation and syndication of the Loan Documents
or pursuant to the terms of the Loan Documents contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.
    (k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.
    (l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
    (m) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that could be
reasonably likely to have a Material Adverse Effect.
    (n) Upon the filings of the Mortgages in accordance with the terms of the
Loan Documents and the delivery of Account Control Agreements in accordance with
the terms of the Loan Documents, all filings and other actions necessary or
desirable to perfect and protect the security interest in the Collateral created
under the Collateral Documents have been duly made or taken and are in full
force and effect, and the Collateral Documents create in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected security interest in the Collateral,
securing the payment of the Secured Obligations. The Loan Parties are the legal
and beneficial owners of the Collateral free and clear of any Lien, except for
the liens and security interests created or permitted under the Loan Documents.
    (o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
    (p) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes



--------------------------------------------------------------------------------



 



53

of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of all such underfunded Plans.
    (q) Except as otherwise set forth on Schedule 4.01(q) hereto or as disclosed
in Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005, filed with the Securities and Exchange Commission and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither Parent,
the Borrower nor any other Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) to the best knowledge and belief of
Parent and the Borrower, knows of any basis for any Environmental Liability.
    (r) (i) As of the date hereof, neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement relating to current or future
Fiscal Years. (ii) Each of Parent and the Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which Parent or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
    (s) Set forth on Schedule 4.01(s) hereto is a complete and accurate list as
of the date hereof of all Existing Debt (other than Surviving Debt), showing the
obligor and the principal amount outstanding thereunder.
    (t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list as
of the date hereof of all Surviving Debt (other than Surviving Debt consisting
of intercompany Debt between Loan Parties), showing the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.
    (u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of
all Liens on the property or assets of any Loan Party or any of its Subsidiaries
as of the date hereof, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.
    (v) Set forth on Schedule 4.01(v) hereto as of the date hereof is a complete
and accurate list of all major real property owned by any Loan Party or any of
its Subsidiaries, showing as of the date hereof the common name, county or other
relevant jurisdiction, state, record owner and a value (as reasonably determined
by the Borrower and approved by the Administrative Agent) thereof. Each Loan
Party or such Subsidiary has good, marketable and insurable fee simple title to
such real property, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.





--------------------------------------------------------------------------------



 



54

     (w) (i) Set forth on Schedule 4.01(w)(i) hereto as of the date hereof is a
complete and accurate list of all major leases of real property under which any
Loan Party or any of its Subsidiaries is the lessee, showing as of the date
hereof the common name, county or other relevant jurisdiction, state, lessor and
the lessee thereof.
     (ii) Set forth on Schedule 4.01(w)(ii) hereto as of the date hereof is a
complete and accurate list of all major leases of real property under which any
Loan Party is the lessor, showing as of the date hereof the common name, county
or other relevant jurisdiction, state, lessor, lessee and a value (as reasonably
determined by the Borrower and approved by the Administrative Agent) thereof.
     (x) Set forth on Schedule 4.01(x) hereto as of the date hereof is a
complete and accurate list of all Investments in excess of $1,000,000 held by
any Loan Party or any of its Subsidiaries on the date hereof (other than
Investments in Subsidiaries and other than Investments in Cash Equivalents),
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
     (y) Set forth on Schedule 4.01(y) hereto as of the date hereof is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof which
are registered and material to the business of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.
ARTICLE V
COVENANTS OF THE BORROWER AND PARENT
          SECTION 5.01. Affirmative Covenants. From and after the Effective
Date, so long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender Party shall have any Commitment hereunder, each of Parent and the
Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of their Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws, the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970, the Interstate
Commerce Act and the Railway Labor Act except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of their
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Parent, the
Borrower nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of their
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses



--------------------------------------------------------------------------------



 



55

and owning similar properties in the same general areas in which the Parent, the
Borrower or such Subsidiary operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of their Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that the Parent, the
Borrower and their Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d) and provided further that neither the Parent,
the Borrower nor any of their Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the Board of
Directors of the Parent, the Borrower or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Parent, the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Parent, the
Borrower, such Subsidiary or the Lender Parties.
     (e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice, permit any of the Agents or any of the Lender Parties, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Parent, the Borrower and any of their Subsidiaries, and to discuss the affairs,
finances and accounts of the Parent, the Borrower and any of their Subsidiaries
with any of their officers or directors provided that any such examinations
shall be at the Lender’s sole expense and the Lenders shall coordinate the
timing of their visits through the Administrative Agent.
     (f) Keeping of Books. Keep, and cause each of their Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Parent,
the Borrower and each such Subsidiary in accordance with GAAP in effect from
time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of their Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of their
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to Parent, the Borrower or such Subsidiary than it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate.
     (i) Covenant to Guarantee Obligations and Give Security. Upon (x) the
formation or acquisition of any Significant Subsidiary by any Loan Party or
(y) the acquisition of any material property by any Loan Party, and such
property, in the judgment of the Collateral Agent, shall not already be subject
to a perfected first priority security interest in favor of the Collateral Agent
for the benefit of the Secured Parties, then in each case at the Borrower’s
expense:
     (i) in connection with the formation or acquisition of a Significant
Subsidiary, within 30 days after such formation or acquisition, cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,



--------------------------------------------------------------------------------



 



56

     (ii) within 30 days after such formation or acquisition, furnish to the
Collateral Agent a description of the real and personal properties of such
Subsidiary or the real and personal properties so acquired, in each case in
detail satisfactory to the Collateral Agent,
     (iii) within 60 days after (A) such acquisition of any material property by
any Loan Party, duly execute and deliver, and cause the applicable Loan Party to
duly execute and deliver, to the Collateral Agent such additional mortgages,
pledges, assignments, security agreement supplements, intellectual property
security agreement supplements and other security agreements as reasonably
requested by, and in form and substance reasonably satisfactory to the
Collateral Agent, securing payment of all the Obligations of such Loan Party
under the Loan Documents and constituting Liens on all such properties and
(B) formation or acquisition of any new Significant Subsidiary, cause such
Significant Subsidiary to duly execute and deliver to the Collateral Agent
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and other security agreements as
reasonably requested by, and in form and substance satisfactory to the
Collateral Agent, securing payment of all of the obligations of such Subsidiary
under the Loan Documents, and cause the applicable Loan Party and each such
Significant Subsidiary to take, whatever action may be reasonably necessary or
advisable in the opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, security agreement supplements, intellectual property
security agreement supplements and security agreements delivered pursuant to
this Section 5.01(i), enforceable against all third parties in accordance with
their terms,
     (iv) within 60 days after such formation or acquisition, deliver to the
Collateral Agent, upon the reasonable request of the Collateral Agent, a signed
copy of a favorable opinion, addressed to the Collateral Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the Collateral
Agent as to (1) the matters contained in clauses (i) and (iii) above, (2) such
guaranties, guaranty supplements, mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
security agreements being legal, valid and binding obligations of each Loan
Party party thereto enforceable in accordance with their terms, (3) any
recordings, filings, notices, endorsements and other actions taken pursuant
thereto being sufficient to create valid perfected Liens on such properties, as
to matters of corporate formalities as Collateral Agent may request, and
(4) such other matters as the Collateral Agent may reasonably request,
     (v) as promptly as practicable after such request, formation or
acquisition, deliver, upon the request of the Collateral Agent in its reasonable
credit judgment, to the Collateral Agent with respect to each parcel of real
property with a value in excess of $500,000 owned or held by the applicable Loan
Party and each newly acquired or newly formed Significant Subsidiary title
insurance, land surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Collateral Agent, provided, however, that to the extent that
any Loan Party or any of its Subsidiaries shall have otherwise received any of
the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Collateral Agent, and



--------------------------------------------------------------------------------



 



57

     (vi) at any time and from time to time, promptly execute and deliver, and
cause to execute and deliver, each Loan Party and each newly acquired or newly
formed Significant Subsidiary any and all further instruments and documents and
take, and cause each Loan Party and each newly acquired or newly formed
Significant Subsidiary to take, all such other action as the Collateral Agent
may deem reasonably necessary or desirable to obtain the full benefits of, or in
perfecting and preserving the Liens of, such guaranties, mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements; provided, however, that nothing
in this clause (i) shall require the creation or perfection of pledges or
security interests in particular assets of the Loan Parties if the Collateral
Agent shall have determined that the cost of creation and perfection of such
pledges or security interests is excessive in view of the benefit to be obtained
by the Lenders.
     (j) Further Assurances. (i) Promptly upon request by any Agent, or any
Lender Party through the Administrative Agent, correct, and cause each of their
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and
     (ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so; and
     (iii) Take or cause to be taken each action specified on
Schedule 5.01(j)(iii) within the time period specified for such action to be
taken on such schedule.
     (k) Delivery of Environmental Reports. Promptly provide to the
Administrative Agent or the Collateral Agent, at the expense of the Borrower,
copies of any environmental site assessment report for the Parent, the Borrower
or any of their Subsidiaries’ properties described in the Mortgages, indicating
the presence or absence of Hazardous Materials in any material respect and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties.
     (l) Mortgages. By the date that is 45 days after the Effective Date, as
such time period may be extended in the Administrative Agent’s reasonable
discretion, the Borrower shall deliver:
     (A) Amendments in form and substance satisfactory to the Collateral Agent
of the Mortgages, each duly executed and acknowledged by Borrower, together with
a



--------------------------------------------------------------------------------



 



58

mortgage modification endorsement to each Mortgage Policy delivered with respect
to each such Mortgage under the Existing Credit Agreement in a form suitable for
filing or recording and otherwise in form and substance satisfactory to the
Collateral Agent,
     (B) A fully paid “date down” endorsement to each Mortgage Policy for the
properties listed on Schedule IV in form and substance acceptable to the
Collateral Agent, dated the date of this Agreement, and issued by Stewart Title
Guaranty Company, which states, among other things, that since the effective
date of applicable mortgage policy, there have been no changes in the state of
title, including no new Liens that do not constitute Permitted Encumbrances,
     (C) Such other consents, agreements and confirmations of lessors and third
parties as the Collateral Agent may deem necessary or desirable and evidence
that all other actions that the Collateral Agent may deem necessary or desirable
in order to continue valid first and subsisting Liens on the property described
in the Mortgages has been taken.
     (D) In addition to items listed immediately above, the Collateral Agent
shall be satisfied with the advice from local counsel acceptable to the
Collateral Agent in each state in which a Mortgage is recorded which imposes a
mortgage recording (or similar) tax in connection with such Mortgage relating to
the effects of the transactions contemplated herein on the Lien priority of each
such Mortgage, the mortgage recording (or similar) taxes payable in connection
with each such Mortgage, and related matters.
     (m) Maintenance of Separate Existence. Cause Meridian Speedway to
(i) maintain its funds in accounts which are separate and distinct from any
account maintained by any Loan Party or any of its Subsidiaries, (ii) maintain
its own business and financial records, (iii) act pursuant to corporate
resolutions or similar authority granted in accordance with the Meridian
Speedway Company Agreement, laws applicable to governance of Meridian Speedway
and with procedures required by any other organizational document of Meridian
Speedway, (iv) document and record in its financial records each transaction
between Meridian Speedway, on the one hand, and any Loan Party or any of its
Subsidiaries, on the other hand, in accordance with business practices commonly
employed by enterprises similar to Meridian Speedway with respect to
transactions with non-Affiliates, (v) conduct its business with third parties in
the name of Meridian Speedway and not in the name of any Loan Party or any of
its Subsidiaries and (vi) have at the time Meridian Speedway commences the
business of Meridian Speedway capitalization adequate (in the reasonable
determination of the Parent) to meet its reasonably anticipated business needs.
     (n) Certain Indebtedness. Indebtedness that is excluded pursuant to the
last sentence of the definition of “Debt” shall be repaid with the issuance of
stock or other Equity Interests of the Parent or its subsidiaries or cash
proceeds from the issuance of stock or Equity Interests unless (i) after giving
effect to any payment in cash that is not cash proceeds from the issuance of
stock or Equity Interests, the Parent would have been in compliance with the
financial covenants pursuant to Section 5.04 as determined on a pro forma basis
as of the most recently ended fiscal quarter as if such indebtedness had
constituted “Debt” or (ii) if the Revolving Credit Facility would remain undrawn
after such repayment and have availability thereunder of not less than
$25,000,000.
     (o) Meridian Speedway. The terms of all agreements entered into in
connection with formation and funding of Meridian Speedway shall not vary in any
material respect from the



--------------------------------------------------------------------------------



 



59

terms of the agreements and the term sheet delivered to the Collateral Agent
prior to the Effective Date.
          SECTION 5.02. Negative Covenants. From and after the Effective Date,
so long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, each of the Parent and the
Borrower will not, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
their Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction or with the STB,
a financing statement or other filing that names the Parent, the Borrower or any
of their Subsidiaries as debtor (other than any filing made by a lessor of
property solely for protective purposes), or sign or suffer to exist, or permit
any of their Subsidiaries to sign or suffer to exist, any security agreement
authorizing any secured party thereunder to file such financing statement or
other filing, or assign, or permit any of their Subsidiaries to assign, any
accounts or other right to receive income, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Liens;
     (iii) Liens existing on the date hereof and described on Schedule 4.01(u)
hereto;
     (iv) purchase money Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the Debt secured by Liens permitted by this clause (iv) shall be permitted
under Section 5.02(b)(i)(H);
     (v) Liens arising in connection with Capitalized Lease Obligations
permitted under Section 5.02(b)(i)(H); provided that no such Lien shall extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Lease Obligations;
     (vi) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Parent, the Borrower or any of their
Subsidiaries or becomes a Subsidiary of the Parent or Borrower; provided that
such Liens were not created in contemplation of such merger, consolidation or
investment and do not extend to any



--------------------------------------------------------------------------------



 



60

assets other than those of the Person merged into or consolidated with the
Parent, the Borrower or such Subsidiary or acquired by the Parent, the Borrower
or such Subsidiary;
     (vii) to the extent any Securitization Transaction is not structured as a
true sale of accounts receivable, Liens existing or deemed to exist in
connection with such Securitization Transactions; provided, that any outstanding
Term B Advances shall be prepaid to the extent required under Section 2.06; and
     (viii) Liens not expressly permitted by clauses (i) through (vi); provided
that the sum of (A) the aggregate principal amount of the outstanding Debt of
Parent and its Subsidiaries secured by Liens permitted by this clause and
(B) the Attributable Debt in connection with all Sale and Leaseback Transactions
of Parent and its Subsidiaries permitted by Section 5.02(h)(iii) does not at any
time exceed 10% of Consolidated Net Worth.
Notwithstanding anything to the contrary, neither the Loan Parties nor any of
their Subsidiaries shall create, incur, assume or suffer to exist any Lien on
the Equity Interests of the Loan Parties in Meridian Speedway without the prior
written consent of the Administrative Agent, except for any Lien on the Equity
Interests of the Loan Parties in Meridian Speedway created, incurred, assumed or
suffered to exist with respect to any Debt permitted pursuant to
Section 5.02(b)(v); provided that the aggregate Equity Interests held by the
Loan Parties in Meridian Speedway subject to any such Lien, taken together with
the aggregate Equity Interests held by Persons that are not Loan Parties in
Meridian Speedway, shall at all times be less than 50% of the aggregate
outstanding Voting Interests in Meridian Speedway.
     (b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt and Off
Balance Sheet Obligations, except:
     (i) in the case of the Parent, the Borrower and any of their respective
Subsidiaries,
     (A) Debt under the Loan Documents;
     (B) the Surviving Debt, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt (“Refinancing
Debt”), provided that the principal amount of such Refinancing Debt shall not
exceed the sum of (i) the principal amount of the Surviving Debt outstanding
immediately prior to such extension, refunding or refinancing, (ii) the
aggregate amount of any prepayment fees or premiums, consent fees and/or other
costs and expenses directly related to the extension, refunding or refinancing
of such Surviving Debt and (iii) the reasonable fees, expenses and costs
directly related to issuing the Refinancing Debt, and the direct and contingent
obligors therefore shall not be changed, as a result of or in connection with
such extension, refunding or refinancing, provided further that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of such
Refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Surviving Debt being extended, refunded or refinanced;



--------------------------------------------------------------------------------



 



61

     (C) Debt of Parent or the Borrower as an account party in respect of
letters of credit (which do not constitute Letters of Credit hereunder) in an
aggregate stated amount at any time outstanding not in excess of $10,000,000;
     (D) Debt of (i) any Loan Party that is owed to any other Loan Party,
(ii) any Subsidiary of the Parent that is not a Loan Party owed to any
Subsidiary of the Parent that is not a Loan Party, (iii) Debt of any Loan Party
owed to any Subsidiary of the Parent that is not a Loan Party which, to the
extent that the aggregate amount for all such Debt exceeds $10,000,000, shall
include subordination terms acceptable to the Administrative Agent and (iv) Debt
of any Subsidiary of the Parent that is not a Loan Party owed to any Loan Party
to the extent constituting an Investment permitted by Section 5.02(f);
     (E) Debt of any Person that becomes a Subsidiary of the Borrower or the
Parent after the date hereof in accordance with the terms of Section 5.02(f)
which Debt is existing at the time such Person becomes a Subsidiary of the
Borrower or the Parent (other than Debt incurred solely in contemplation of such
Person becoming a Subsidiary of the Borrower or the Parent);
     (F) Securitization Transactions;
     (G) Debt under the Grupo TFM Notes;
     (H) Any other Debt, provided that before and after giving effect to the
incurrence of such Debt (i) the ratio of Senior Secured Debt to EBITDA is less
than 2.75:1.00 and (ii) the Loan Parties are otherwise in compliance with the
financial covenants set forth in Section 5.04 and provided further that, if such
Debt is unsecured, (a) in no event shall the terms of such Debt require any
scheduled payment of principal in cash of such Debt prior to the Termination
Date, (b) a Subsidiary shall not guarantee such Debt unless (i) such Subsidiary
is also a Subsidiary Guarantor under this Agreement, and (ii) such guarantee of
such Debt provides for the release and termination thereof, without action by
any party, upon any release and termination of such Subsidiary Guaranty by the
applicable Subsidiary (other than by reason of repayment and satisfaction of all
of the Obligations);
     (I) Debt incurred to finance newly-acquired equipment in contemplation of a
Sale and Leaseback Transaction within 120 days following the incurrence thereof
pursuant to Section 5.02(h)(iii), to the extent the conditions set forth therein
are satisfied;
     (J) Debt consisting of guaranties described in 5.02(b)(i)(H).
     (ii) [Intentionally Omitted]
     (iii) Neither Parent nor the Borrower will, nor will they permit any
Subsidiary to, issue any preferred stock or other Preferred Interests other than
Preferred Interests of Parent that are not by their terms or by the terms of any
agreement or instrument subject to any redemption, repurchase or similar
requirement for the payment of cash, whether absolute, at the option of any
holder thereof or upon the occurrence of any event or



--------------------------------------------------------------------------------



 



62

contingency (other than an event which results in an Event of Default hereunder)
which could occur prior to the final maturity of all the Advances;
     (iv) Parent will not permit Caymex or any other domestic wholly owned
subsidiary of the Parent that directly or indirectly owns the Equity Interests
of Grupo TFM to create, incur or assume any Debt other than Debt the proceeds of
which are used to finance or refinance its foreign operations in Mexico and
Panama or to make distributions to the Parent; and
     (v) Debt owed by the Parent, the Borrower, or any Subsidiary of the Parent
to Meridian Speedway which Debt shall not exceed an aggregate amount equal to
$170,000,000 and be on terms and conditions reasonably acceptable to the
Administrative Agent, including, without limitation, (A) subordination terms and
(B) compliance with Section 5.02(n) hereof.
     (c) Change in Nature of Business. Make, or permit any of their Subsidiaries
(other than, with respect to the Borrower, a Non-Core Business Subsidiary) to
make, any material change in the nature of its business as carried on at the
date hereof.
     (d) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into Parent or the Borrower, or permit any of their Subsidiaries
to do so, except that:
     (i) any Subsidiary of Parent or the Borrower may merge into or consolidate
with the Parent, any other Subsidiary of Parent or the Borrower, provided that,
in the case of any such merger or consolidation, the Person formed by such
merger or consolidation shall be an Affiliate of the Parent or the Borrower
which is also a Loan Party, provided further that, in the case of any such
merger or consolidation to which a Subsidiary Guarantor is a party, the Person
formed by such merger or consolidation shall be a Subsidiary Guarantor;
     (ii) in connection with any acquisition permitted under Section 5.02(f),
any Subsidiary of the Parent or the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that the Person surviving such merger shall be an Affiliate of the
Parent or the Borrower which is also a Loan Party; and
     (iii) in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (ii) thereof), any Subsidiary of the Parent
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.
     (e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:
     (i) sales of Inventory, used or surplus equipment, non-operating assets and
non-income producing assets and Cash Equivalents in the ordinary course of its
business



--------------------------------------------------------------------------------



 



63

and the granting of any option or other right to purchase, lease or otherwise
acquire Inventory in the ordinary course of its business;
     (ii) in a transaction authorized by Section 5.02(d);
     (iii) sales, transfers or other dispositions of assets among Loan Parties;
     (iv) other sales, transfers or other dispositions of assets; provided that
(i) the Net Cash Proceeds from any such sale, transfer or other disposition are
paid to the Lenders to the extent required by Section 2.06(b) and (ii) such
assets are sold, transferred or otherwise disposed of for fair market value;
     (v) sales, transfers and other dispositions of accounts receivable pursuant
to one or more Securitization Transactions; provided that the Net Cash Proceeds
from such sale are used to prepay the Term B Advances pursuant to and in the
amount required in, Section 2.06(b)(ii); and
     (vi) sales, transfers, options for sales or transfers, or other
dispositions of track assets in an amount not to exceed a book value thereof
equal to $170,000,000 to Meridian Speedway pursuant to the terms and conditions
set forth in the Meridian Speedway Transaction Agreement.
     (f) Investments in Other Persons. Make or hold, or permit any of their
Subsidiaries to make or hold, any Investment in any Person, except:
     (i) Investments by the Parent, the Borrower and their Subsidiaries in Loan
Parties; provided that, with respect to the Borrower, all such Investments in a
Non-Core Business Subsidiary shall not exceed an aggregate principal amount
equal to $15,000,000 at any time outstanding, including, with respect to any
assets comprising such Investment, the fair market value thereof;
     (ii) loans and advances to employees in the ordinary course of the business
of the Parent and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding;
     (iii) Investments by the Parent and its Subsidiaries in Cash Equivalents;
     (iv) Investments existing on the date hereof and described on
Schedule 4.01(x) hereto;
     (v) Investments by the Borrower in Hedge Agreements;
     (vi) Investments consisting of intercompany Debt permitted under Section
5.02(b), including, without limitation, loans and advances to Parent;
     (vii) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (viii) Guarantees for the benefit of, or capital contributions or loans to,
or sale and leaseback transactions with, Texas Mexican Railway Company or any
other domestic



--------------------------------------------------------------------------------



 



64

railway company that owns railways that are contiguous with those owned by the
Borrower; provided that, since the Prior Effective Date, the aggregate amount of
such capital contributions, loans and guaranteed Debt and sale and leaseback
transactions shall not exceed $30,000,000;
     (ix) Guarantees for the benefit of, or capital contributions or loans to,
or sale and leaseback transactions with, any company that is engaged in the same
line of business as the Borrower or a related line of business; provided that,
since the Prior Effective Date, the aggregate amount of such capital
contributions, loans and guaranteed Debt and sale and leaseback transactions
shall not exceed $25,000,000;
     (x) Investments made with the net proceeds of issuances of Equity Interests
by Parent or any of its Subsidiaries;
     (xi) the Mexrail Acquisition;
     (xii) Investments by the Parent or Borrower of track assets in an amount
not to exceed a book value thereof equal to $170,000,000 in the Meridian
Speedway pursuant to the terms and conditions set forth in the Meridian Speedway
Transaction Agreement and the Meridian Speedway Company Agreement;
     (xiii) The Investments in Meridian Speedway Joint Venture permitted
pursuant to Section 5.02(e)(vi) and Investments by the Parent or the Borrower
not exceeding $10,000,000 per annum in Meridian Speedway; provided that up to
$5,000,000 in additional Investments by the Borrower in Meridian Speedway may be
made in the immediately following fiscal year if such Investments were not made
in the current fiscal year;
     (xiv) Investments not expressly permitted by clauses (i) through (xiii);
provided that the aggregate amount of all such Investments shall not at any time
exceed $10,000,000.
     (g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of their Subsidiaries to do any of the foregoing, or permit any of their
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in Parent or the Borrower or to issue or sell any Equity
Interests therein of any entity whose Equity Interests have been pledged as
Collateral under the Security Agreement, except that, so long as no Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:
     (i) Parent may (A) declare and pay dividends and distributions payable only
in common stock of Parent, (B) make payments restricted by this section pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of Parent and its Subsidiaries, and (C) purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests made by exchange for, or out of the proceeds of the substantially
contemporaneous sale of, Equity Interests, and (D) pay cash



--------------------------------------------------------------------------------



 



65

dividends with respect to shares of its Preferred Interests in respect of which
cash dividends are payable or which require redemptions or repurchases in cash,
and
     (ii) any Subsidiary of the Parent may (A) declare and pay dividends ratably
with respect to their capital stock and (B) declare and pay dividends in cash or
property to any other Loan Party of which it is a Subsidiary.
     (h) Sale and Leaseback Transactions. Parent will not, and will not permit
any of its Subsidiaries to, enter into any Sale and Leaseback Transaction other
than:
     (i) Sale and Leaseback Transactions involving locomotives, rolling stock or
other equipment with Southern Capital Corporation, LLC;
     (ii) Sale and Leaseback Transactions permitted by clauses (viii) and
(ix) of Section 5.02(f); and
     (iii) any other Sale and Leaseback Transaction if (i) at the time of such
Sale and Leaseback Transaction no Default shall have occurred and be continuing,
(ii) the proceeds from the sale of the subject property shall be at least equal
to its fair market value on the date of such sale, and (iii) the sum of (A) the
aggregate principal amount of the outstanding Debt of Parent and its
Subsidiaries secured by Liens permitted by clause (viii) of Section 5.02(a) and
(B) the Attributable Debt in connection with all Sale and Leaseback Transactions
of Parent and its Subsidiaries permitted by this Section 5.02(h)(iii) does not
at any time exceed 10% of Consolidated Net Worth; provided that any Sale and
Leaseback Transaction permitted pursuant to this Section 5.02(h)(iii) shall be
deemed not to include any Attributable Debt for the purposes hereof to the
extent that such Sale and Leaseback Transaction is consummated with respect to
such newly-acquired equipment.
     (i) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Advances in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Debt (other
than payments in respect of Subordinated Debt which are in contravention of the
subordination provisions thereof), (iii) any prepayments or redemptions of Debt
in connection with a refunding or refinancing of such Debt permitted by
Section 5.02(b)(i)(B), (iv) payments of secured Debt that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Debt and (v) payments in respect of Debt owed to Parent or any Subsidiary, or
amend, modify or change in any manner any term or condition of any Material Debt
or Subordinated Debt, or take any other action in connection with any Material
Debt that would impair the value of the interest or rights of any Loan Party
thereunder or that would impair the rights or interests of any Agent or any
Lender Party, or permit any of its Subsidiaries to do any of the foregoing other
than to prepay any Debt payable to the Borrower or the Parent.
     (j) Negative Pledge. Enter into or suffer to exist, or permit any of their
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Equity Interests in Meridian Speedway
(except as otherwise permitted pursuant to Section 5.02(a), as provided in the
agreements entered into in connection with formation and funding of Meridian
Speedway and in accordance with the terms of Loan Documents, or with the express
prior written consent of the Administrative Agent) except (i) in favor of the
Secured Parties or (ii)



--------------------------------------------------------------------------------



 



66

in connection with (A) any Surviving Debt, (B) any purchase money Debt permitted
by Section 5.02(b)(i)(H) solely to the extent that the agreement or instrument
governing such Debt permits the Liens of the Secured Parties under the Loan
Documents, and any Liens in connection with the refinancing thereof, (C) any
Capitalized Lease Obligation permitted by Section 5.02(b)(i)(H) solely to the
extent that such Capitalized Lease Obligation permits the Liens of the Secured
Parties under the Loan Documents and any Liens in connection with the
refinancing thereof, or (D) any Debt outstanding on the date any Subsidiary of
Parent becomes such a Subsidiary (so long as such agreement was not entered into
solely in contemplation of such Subsidiary becoming a Subsidiary of Parent).
     (k) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so.
     (l) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving speculative transactions other than Hedge
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which Parent, the Borrower or any of their Subsidiaries shall be
exposed in the conduct of their business and not for speculative purposes.
     (m) Formation of Subsidiaries. Organize or invest, or permit any of their
Subsidiaries to organize or invest, in any new Subsidiary except as permitted
under Section 5.02(f)(i) or (x).
     (n) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of their Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
their Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, Parent or any
Subsidiary of Parent (whether through a covenant restricting dividends, loans,
asset transfers or investments, a financial covenant or otherwise), except
(i) the Loan Documents, (ii) any agreement or instrument evidencing Surviving
Debt, (iii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower or the Parent, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower or the Parent, and (iv) the agreements entered into in connection with
formation and funding of Meridian Speedway and in accordance with terms of the
Loan Documents.
          SECTION 5.03. Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, Parent or the Borrower will furnish to the Agents and the
Lender Parties:
     (a) Default Notice, Etc. As soon as possible and in any event within five
days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, including, without limitation, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), a statement of the chief financial officer of the
Borrower setting forth details of such Default or such litigation or other
proceeding and the action that the Borrower has taken and proposes to take with
respect thereto.
     (b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year (A), a copy of audited financial statements
for such year for Parent



--------------------------------------------------------------------------------



 



67

and its subsidiaries, including therein a Consolidated balance sheet of Parent
and its subsidiaries as of the end of such Fiscal Year and a Consolidated
statement of income and a Consolidated statement of cash flows of Parent and its
subsidiaries for such Fiscal Year, in each case accompanied by (i) an opinion
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) of KPMG LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, together with a certificate of such accounting firm to the Lender
Parties stating that in the course of the regular audit of the business of the
Parent and its subsidiaries, which audit was conducted by such accounting firm
in accordance with generally accepted auditing standards, such accounting firm
has obtained no knowledge that a Default has occurred and is continuing during
the course of its audit (which certificate may be limited to the extent required
by accounting rules or guidelines), or if, in the opinion of such accounting
firm, a Default has occurred and is continuing, a statement as to the nature
thereof, and (ii) a certificate of the chief financial officer of the Parent
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent has taken and proposes to take with respect thereto together
with a schedule in form satisfactory to the Administrative Agent of the
computations used by the Borrower in determining, as of the end of such Fiscal
Year, compliance with the covenants contained in Section 5.04 provided that in
the event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Parent shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP, (B) for Parent and
its Consolidated subsidiaries other than Mexrail, Caymex, any domestic wholly
owned subsidiary of Parent which holds the Investment in Grupo TFM or the Panama
Canal Railway Company, and their respective subsidiaries, its unaudited
consolidated balance sheet and related statement of income as of the end of and
for such year, all certified by its chief financial officer as presenting fairly
in all material respects the financial condition and results of operations of
Parent and its Consolidated subsidiaries other than Mexrail, Caymex, any
domestic wholly owned subsidiary of Parent which holds the Investment in Grupo
TFM or the Panama Canal Railway Company, and their respective subsidiaries, on a
consolidated basis consistently applied and (C) for the Loan Parties on a
non-consolidated basis, unaudited summary financial statements for such Fiscal
Year certified by its chief financial officer.
     (c) Quarterly Financials. As soon as available and in any event within
50 days after the end of each of the first three quarters of each Fiscal Year,
(A) a Consolidated balance sheet of Parent and its subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of Parent and its subsidiaries for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of Parent and its subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
chief financial officer of the Parent as having been prepared in accordance with
GAAP, together with (i) a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Parent has taken
and proposes to take with respect thereto and (ii) a schedule in form
satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenants contained in Section 5.04,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP, (B) for Parent and its



--------------------------------------------------------------------------------



 



68

Consolidated subsidiaries other than Mexrail, Caymex, any domestic wholly owned
subsidiary of Parent which holds the Investment in Group TFM or the Panama Canal
Railway Company, and their respective subsidiaries, its unaudited consolidated
balance sheet and related statement of income as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, all certified by
its chief financial officer as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
subsidiaries other than Mexrail, Caymex, any domestic wholly owned subsidiary of
Parent which holds the Investment in Group TFM or the Panama Railway Company,
and their respective subsidiaries, on a consolidated basis consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes and
(C) for the Loan Parties on a non-consolidated basis, unaudited summary
financial statements for such fiscal quarter certified by its chief financial
officer.
     (d) Annual Forecasts. As soon as available and in any event no later than
30 days after the end of each Fiscal Year, forecasts prepared by management of
Parent and the Borrower, in form satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a monthly basis
for the Fiscal Year following such Fiscal Year and on an annual basis for each
Fiscal Year thereafter until the Termination Date.
     (e) Securities Reports. Promptly after the same shall be publicly
available, copies of all proxy statements, financial statements, regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.
     (f) Agreement Notices. Promptly upon receipt thereof, copies of all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Material Debt Document or instrument,
indenture, loan or credit or similar agreement regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and copies of any amendment, modification or
waiver of any material provision of any Material Debt Document and, from time to
time upon request by the Administrative Agent, such information and reports
regarding the Material Debt Documents as the Administrative Agent may reasonably
request.
     (i) ERISA. Prompt written notice of (i) the occurrence of any Reportable
Event with respect to any Plan, (ii) the incurrence of Withdrawal Liability with
respect to any Multiemployer Plan, (iii) the receipt by Parent or any member of
the Controlled Group of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization within the meaning of Title IV of ERISA or
(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
     (g) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law.
     (h) Insurance. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
coverage it maintains.



--------------------------------------------------------------------------------



 



69

     (i) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.
          SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Parent and its Subsidiaries will:
     (a) Leverage Ratio. Maintain at the end of each fiscal quarter of the
Parent a Leverage Ratio of not more than the amount set forth below for each
period set forth below:

      Quarter Ending   Ratio
March 31, 2006
  5.75:1.00
June 30, 2006
  5.50:1.00
September 30, 2006
  5.25:1.00
December 31, 2006
  5.25:1.00
March 31, 2007
  5.00:1.00
June 30, 2007
  5.00:1.00
September 30, 2007
  5.00:1.00
December 31, 2007
  5.00:1.00
March 31, 2008
  4.75:1.00
June 30, 2008
  4.75:1.00
September 30, 2008
  4.75:1.00
December 31, 2008
  4.75:1.00
March 31, 2009
  4.50:1.00
June 30, 2009
  4.50:1.00
September 30, 2009
  4.50:1.00
December 31, 2009
  4.50:1.00
March 31, 2010
  4.50:1.00
June 30, 2010
  4.50:1.00
September 30, 2010
  4.50:1.00
December 31, 2010
  4.50:1.00
March 31, 2011
  4.50:1.00
June 30, 2011
  4.50:1.00
September 30, 2011
  4.50:1.00
December 31, 2011
  4.50:1.00
March 31, 2012
  4.50:1.00
June 30, 2012
  4.50:1.00
September 30, 2012
  4.50:1.00
December 31, 2012
  4.50:1.00
March 31, 2013
  4.50:1.00
June 30, 2013
  4.50:1.00



--------------------------------------------------------------------------------



 



70

     (b) Interest Coverage Ratio. Maintain at the end of each fiscal quarter of
the Parent an Interest Coverage Ratio of not less than the amount set forth
below for each period set forth below:

      Quarter Ending   Ratio
March 31, 2006
  1.75:1.00
June 30, 2006
  1.75:1.00
September 30, 2006
  1.75:1.00
December 31, 2006
  1.75:1.00
March 31, 2007
  2.00:1.00
June 30, 2007
  2.00:1.00
September 30, 2007
  2.00:1.00
December 31, 2007
  2.00:1.00
March 31, 2008
  2.00:1.00
June 30, 2008
  2.00:1.00
September 30, 2008
  2.25:1.00
December 31, 2008
  2.25:1.00
March 31, 2009
  2.25:1.00
June 30, 2009
  2.25:1.00
September 30, 2009
  2.50:1.00
December 31, 2009
  2.50:1.00
March 31, 2010
  2.50:1.00
June 30, 2010
  2.50:1.00
September 30, 2010
  2.50:1.00
December 31, 2010
  2.50:1.00
March 31, 2011
  2.50:1.00
June 30, 2011
  2.50:1.00
September 30, 2011
  2.50:1.00
December 31, 2011
  2.50:1.00
March 31, 2012
  2.50:1.00
June 30, 2012
  2.50:1.00
September 30, 2012
  2.50:1.00
December 31, 2012
  2.50:1.00
March 31, 2013
  2.50:1.00
June 30, 2013
  2.50:1.00

provided that, with respect to clause (a) and (b) of this Section 5.04, for
purposes of the calculation of the Leverage Ratio and the Interest Coverage
Ratio, respectively, all Debt incurred to purchase newly-acquired equipment to
the extent such newly-acquired equipment is subject to a Sale and Leaseback
Transaction shall not constitute “Debt” for the purposes of this Section 5.04 if
such transaction is consummated on or prior to the 105th day of the acquisition
of such newly-acquired equipment subject to such Sale and Leaseback Transaction.



--------------------------------------------------------------------------------



 



71

ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) (i) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same shall become due and payable; or
     (b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or
     (c) Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 2.14, 5.01(d), (e), 5.02, 5.03 or
5.04; or
     (d) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 15 days after written
notice thereof shall have been given to the Borrower by any Agent or any Lender
Party; or
     (e) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt of such Loan Party or such Subsidiary (as the case may be)
that is outstanding (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or
     (f) any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar



--------------------------------------------------------------------------------



 



72

official for, it or any substantial part of its property) shall occur; or any
Loan Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or
     (g) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $10,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
     (h) any non-monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and there shall be any period of 60 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
     (i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
     (j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(i) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in a material portion of the Collateral purported to be
covered thereby; or
     (k) a Change of Control shall occur;
     (l) any ERISA Event shall have occurred which, in the opinion of the
Required Lenders, could reasonably be expected to have a Material Adverse
Effect;
     (m) an event of Default (as defined in any Mortgage) shall have occurred
and be continuing; or
     (n) an event of default or purchase termination event or other comparable
event shall occur in respect of any Securitization Transaction in an aggregate
amount greater than $20,000,000, in any case that could reasonably be expected
to have a material and adverse effect on the liquidity of the Borrower or any of
its Subsidiaries or otherwise result in a Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by the Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances
by a Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, (A) by notice to the Borrower, declare the Notes, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Standby
Letter of Credit is issued, request that all Obligations under such



--------------------------------------------------------------------------------



 



73

agreement be declared to be due and payable; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (x) the Commitments of each Lender
Party and the obligation of each Lender Party to make Advances (other than
Letter of Credit Advances by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (y) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Collateral Agent on behalf of the
Lender Parties in same day funds at the Collateral Agent’s Office, for deposit
in the L/C Collateral Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Law, the Borrower will pay to the Collateral Agent on
behalf of the Lender Parties in same day funds at the Collateral Agent’s Office,
for deposit in the L/C Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. If at any time the Administrative Agent or the
Collateral Agent determines that any funds held in the L/C Collateral Account
are subject to any right or claim of any Person other than the Agents and the
Lender Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent or the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Collateral Account, such funds shall be applied to reimburse the Issuing
Bank or Revolving Credit Lenders, as applicable, to the extent permitted by
applicable law.
ARTICLE VII
THE AGENTS
          SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable), the Issuing Bank
(if applicable) and on behalf of itself and its Affiliates as potential Hedge
Banks) hereby appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender Party
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.



--------------------------------------------------------------------------------



 



74

          (b) In furtherance of the foregoing, each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable), the Issuing Bank
(if applicable) and on behalf of itself and its Affiliates as potential Hedge
Banks) hereby appoints and authorizes the Collateral Agent to act as the agent
of such Lender Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of this Article VII (including,
without limitation, Section 7.05 as though such Supplemental Collateral Agents
were an “Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
          (c) Any Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder at the direction
of the Collateral Agent) by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Collateral Agent may also
from time to time, when the Collateral Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Supplemental Collateral
Agent”) with respect to all or any part of the Collateral; provided, however,
that no such Supplemental Collateral Agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent. Should any instrument in writing
from the Borrower or any other Loan Party be required by any Supplemental
Collateral Agent so appointed by the Collateral Agent to more fully or certainly
vest in and confirm to such Supplemental Collateral Agent such rights, powers,
privileges and duties, the Borrower shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Collateral Agent. If any Supplemental Collateral Agent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Supplemental Collateral Agent,
to the extent permitted by law, shall automatically vest in and be exercised by
the Collateral Agent until the appointment of a new Supplemental Collateral
Agent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Supplemental Collateral Agent that it selects in
accordance with the foregoing provisions of this Section 7.01(c) in the absence
of such Agent’s gross negligence or willful misconduct.
          SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any



--------------------------------------------------------------------------------



 



75

Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (e) shall not be responsible to any Lender Party
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
and (f) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
          SECTION 7.03. BNS and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, BNS shall have the same rights
and powers under the Loan Documents as any other Lender Party and may exercise
the same as though it were not an Agent; and the term “Lender Party” or “Lender
Parties” shall, unless otherwise expressly indicated, include BNS in its
individual capacity. BNS and its affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, any Loan Party, any of
its Subsidiaries and any Person that may do business with or own securities of
any Loan Party or any such Subsidiary, all as if BNS were not an Agent and
without any duty to account therefor to the Lender Parties. No Agent shall have
any duty to disclose any information obtained or received by it or any of its
Affiliates relating to any Loan Party or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as such
Agent.
          SECTION 7.04. Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
          SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees
to indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
          (b) Each Lender Party severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Issuing Bank in any way
relating to or arising out of the Loan



--------------------------------------------------------------------------------



 



 76
Documents or any action taken or omitted by the Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse the Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that the Issuing Bank is not promptly reimbursed for
such costs and expenses by the Borrower.
          (c) For purposes of this Section 7.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time, (iii) the aggregate unused portions of their respective Term B
Commitments at such time and (iv) their respective Unused Revolving Credit
Commitment at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to the Issuing Bank shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender Party to reimburse any Agent or the
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or the Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.
          SECTION 7.06. Successor Agents. Any Agent may resign as to any or all
of the Facilities at any time by giving written notice thereof to the Lender
Parties and the Borrower and may be removed as to all of the Facilities at any
time with or without cause by the Required Lenders; provided, however, that any
removal of the Administrative Agent will not be effective until it has also been
replaced as Collateral Agent, Swing Line Bank and Letter of Credit Issuing Bank
and released from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right with the
approval of the Borrower (such approval not to be unreasonably withheld) to
appoint a successor Agent as to such of the Facilities as to which such Agent
has resigned or been removed. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within
30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lender Parties, with the approval of the Borrower (such approval
not to be unreasonably withheld) appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent as to
all of the Facilities and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent as to less than all of
the Facilities and, in the case of a successor Collateral Agent, upon the



--------------------------------------------------------------------------------



 



77

execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent as to such Facilities, other than with respect
to funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, issuances of Letters of Credit (notwithstanding any
resignation as Agent with respect to the Letter of Credit Facility) and payments
by the Borrower in respect of such Facilities, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
as to such Facilities, other than as aforesaid. If within 45 days after written
notice is given of the retiring Agent’s resignation or removal under this
Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent as to any of the Facilities shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent as to
such Facilities under this Agreement.
          SECTION 7.07. Other Agents; Arranger and Managers. None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “bookrunner,” or
“lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lender Parties, those applicable to
all Lender Parties as such. Without limiting the foregoing, none of the Lender
Parties or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender Party. Each Lender Party acknowledges
that it has not relied, and will not rely, on any of the Lender Parties or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
ARTICLE VIII
GUARANTY
          SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest (including, without limitation, Post Petition
Interest), premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Secured
Party in enforcing any rights under this Guaranty or any other Loan Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.



--------------------------------------------------------------------------------



 



78

          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Subsidiary Guarantor hereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
          SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. The Obligations of each Guarantor under or
in respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;



--------------------------------------------------------------------------------



 



79

     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
          SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.



--------------------------------------------------------------------------------



 



80

          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
          SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Secured Hedge Agreements shall have expired or been terminated, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
          SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by
any Person of a guaranty supplement in substantially the form of Exhibit I
hereto (each, a “Guaranty Supplement”), (a) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Subsidiary Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “ this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.
          SECTION 8.06. Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 8.06:



--------------------------------------------------------------------------------



 



81

     (a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
          SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit and
all Secured Hedge Agreements, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.



--------------------------------------------------------------------------------



 



82

ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lender Parties (other
than any Lender Party that is, at such time, a Defaulting Lender), do any of the
following at any time: (i) waive any of the conditions specified in Section 3.01
or, in the case of the Restatement, Section 3.02, (ii) change the number of
Lenders or the percentage of (x) the Commitments, (y) the aggregate unpaid
principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) reduce or limit the
obligations of any Guarantor under Section 7.01 or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Obligations owing
to the Agents and the Lender Parties except in connection with transactions
otherwise permitted hereunder, (iv) release all or substantially all of the
Collateral in any transaction or series of related transactions, (v) amend
Section 2.13 or this Section 9.01, (vi) increase the Commitments of the Lenders,
(vii) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (viii) postpone any date scheduled for any payment of
principal of, or interest on, the Notes pursuant to Section 2.04 or 2.07 or any
date fixed for payment of fees or other amounts payable hereunder, or (ix) limit
the liability of any Loan Party under any of the Loan Documents and (b) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Lenders and each Lender (other than any Lender that is, at such time, a
Defaulting Lender) that has a Commitment under, or is owed any amounts under or
in respect of, the Term B Facility or the Revolving Credit Facility if such
Lender is directly and adversely affected by such amendment, waiver or consent:
(i) increase the Commitments of such Lender; (ii) reduce the principal of, or
stated rate of interest on, the Notes held by such Lender or any fees or other
amounts stated to be payable hereunder to such Lender; or (iii) postpone any
date scheduled for any payment of principal of, or interest on, the Notes
pursuant to Section 2.04 or 2.07 or any date fixed for any payment of fees
hereunder or any Guaranteed Obligations payable under the Subsidiary Guaranty;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Bank, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents.
          SECTION 9.02. Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telecopy,
facsimile, or e-mail communication) and mailed, telegraphed, telecopied,
telexed, faxed or delivered, if to Parent or the Borrower, at its address at
P.O. Box 219335, Kansas City, Missouri 64121-9335, Attention: Senior Vice
President-Finance and Treasurer (Facsimile No. (816) 983-1198), with a copy to
the Executive Vice President and Chief Financial Officer (Facsimile No.
(816) 983-1297), if to any Initial Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Collateral Agent, at its
address at 600 Peach Street, N.E., Suite 2700, Atlanta, GA 30308, Attention:
[Eudia Smith], E-mail Address: eudia_smith@scotiacapital.com; if to the
Administrative Agent, at its address at 600 Peach Street, N.E., Suite 2700,
Atlanta, GA 30308, Attention: [Eudia Smith], E-mail Address:
eudia_smith@scotiacapital.com; or, as to any party, at such other address as
shall be



--------------------------------------------------------------------------------



 



83

designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telegraphed, telecopied,
telexed, faxed or E-mailed, be effective when deposited in the mails, delivered
to the telegraph company, transmitted by telecopier or facsimile or confirmed by
telex answerback, respectively, except that notices and communications to any
Agent pursuant to Article II, III or VII shall not be effective until received
by such Agent. Delivery by facsimile or other form of electronic communication
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
          SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand (i) all reasonable costs and expenses of each Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of, or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of counsel for each Agent with respect thereto, with respect to
advising such Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto).
          (b) The Borrower agrees to indemnify, defend and save and hold
harmless each Agent, each Lender Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents or any of the transactions contemplated thereby or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against any Agent,



--------------------------------------------------------------------------------



 



84

any Lender Party or any of their Affiliates, or any of their respective
officers, directors, employees, agents and advisors, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Facilities, the actual or proposed use of the proceeds
of the Advances or the Letters of Credit, the Transaction Documents or any of
the transactions contemplated by the Transaction Documents.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.12 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
          SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower then due under the Loan
Documents. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and each Agent and the
Administrative Agent shall have been notified by each Initial Lender Party (or
otherwise received evidence satisfactory to the Administrative Agent) that such
Initial Lender Party has executed it and thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lender Parties.



--------------------------------------------------------------------------------



 



85

          SECTION 9.07. Assignments and Participations. (a) Each Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of any or all Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or an Approved Fund of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than 1,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower) under each Facility for which a Commitment is
being assigned, (iii) each such assignment shall be to an Eligible Assignee,
(iv) no such assignments shall be permitted without the consent of the
Administrative Agent until the Administrative Agent shall have notified the
Lender Parties that syndication of the Commitments hereunder has been completed
and (v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500; provided that, only
one such fee shall be payable in respect of simultaneous assignments by any
Lender to its Affiliates.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and



--------------------------------------------------------------------------------



 



86

authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender or
Issuing Bank, as the case may be.
          (d) The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties shall treat each Person whose name
is recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes a new Note to the order of such Eligible Assignee
in an amount equal to the Commitment assumed by it under each Facility pursuant
to such Assignment and Acceptance and, if any assigning Lender has retained a
Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or A-2 hereto, as the case may be.
          (f) The Issuing Bank may assign to an Eligible Assignee all of its
rights and obligations under the undrawn portion of its Letter of Credit
Commitment at any time; provided, however, that each such assignment shall be to
an Eligible Assignee and the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500; provided that, only one such fee shall be payable in
respect of simultaneous assignments by any Lender to its Affiliates.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement
and (v) no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any



--------------------------------------------------------------------------------



 



87

Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, release all or substantially
all of the Collateral or reduce or limit the obligations of any Guarantor under
Section 8.01 or release such Guarantor except in connection with transactions
otherwise permitted hereunder.
          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it), including without
limitation, in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System.
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided that unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement, provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Bank shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to,



--------------------------------------------------------------------------------



 



88

but without prior consent of, the Borrower and the Administrative Agent and with
the payment of a processing fee of $500, assign all or any portion of its
interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection
(k) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advances are being funded by the SPC at the
time of such amendment.
          SECTION 9.08. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by telecopier or other form of electronic communication of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.
          SECTION 9.09. No Liability of the Issuing Bank. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither the
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) the Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) the Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
          SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party
shall disclose any Confidential Information to any Person without the consent of
the Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates
and their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with the exercise of
any right or remedy under this Agreement or any other Loan Document or (f) to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor agrees to be bound by the provisions of
this Section 9.10).
     SECTION 9.11. Release of Collateral and Guarantees. In the event that
Parent or any Subsidiary sells, transfers or otherwise disposes of all or any
portion of any of the Equity Interests, assets



--------------------------------------------------------------------------------



 



89

or property owned by Parent or such Subsidiary in a transaction not prohibited
by this Agreement, the Administrative Agent and the Collateral Agent shall
promptly (and the Lenders hereby authorize and instruct the Administrative Agent
and the Collateral Agent to) take such action and execute any such documents as
may be reasonably requested by the Borrower to release any Liens created by any
Loan Document in respect of such Equity Interests, assets or property, including
the release and satisfaction of record of any mortgage or deed of trust granted
in connection herewith, and, in the case of a disposition of all or
substantially all the Equity Interests or assets of any Subsidiary that is a
Loan Party, to terminate such Subsidiary’s Obligations under the Guaranty and
each other Loan Document. In addition, the Administrative Agent and the
Collateral Agent will take such actions as are reasonably requested by the
Borrower to terminate the Liens and security interests created by the Loan
Documents when all the Obligations have been paid in full and all Letters of
Credit and Commitments have been terminated. The Borrower agrees to pay all
out-of-pocket expenses of the Administrative Agent and the Collateral Agent in
connection with releases of Liens and Obligations under the Guaranty provided
for in this Section.
          SECTION 9.12. Non-Consenting Lenders. If, at any time, any Lender
becomes a Non-Consenting Lender, then the Borrower may, at its sole cost and
expense, on prior written notice to the Administrative Agent and such Lender,
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 9.07 all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided further
that such Non-Consenting Lender shall be entitled to receive the full
outstanding principal amount of Advances so assigned, together with accrued
interest and fees payable in respect of such Advances as of the date of such
assignment.
          SECTION 9.13. Affirmation of Subsidiary Guarantors. Each Subsidiary
Guarantor hereby consents to the Restatement, and hereby confirms and agrees
that the obligations of such Subsidiary Guarantor contained in Article VIII of
the Restatement, or in any other Loan Documents to which it is a party are, and
shall remain, in full force and effect and are hereby ratified and confirmed in
all respects. Without limiting the generality of the foregoing, the Collateral
Documents to which such Subsidiary Guarantor is a party and all of the
Collateral described therein do, and shall continue to secure, payment of all of
the Secured Obligations (in each case, as defined therein).
          SECTION 9.14. Patriot Act Notice. Each Lender and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, provide such information and take such actions as are
reasonably requested by any Agent or any Lender in order to assist the Agents
and the Lenders in maintaining compliance with the Patriot Act.
          SECTION 9.15. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect



--------------------------------------------------------------------------------



 



90

any right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          SECTION 9.16. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

          SECTION 9.17. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS
AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.





--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS AND APPLICABLE LENDING OFFICES

                                                                               
  Revolving       Letter of               Domestic       Eurodollar       Term B
      Credit       Credit     Swing Line       Lending       Lending   Name of
Initial Lender   Commitment       Commitment       Commitment     Commitment    
  Office       Office                
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     
 
                                                                     